EXHIBIT 10.3
 

 
SECURITY AGREEMENT
 
This SECURITY AGREEMENT, dated as of September 16, 2009 (the “Agreement”) is by
and among Medis Technologies Ltd., a Delaware corporation (“Medis”), Medis El
Ltd., a corporation formed under the laws of the State of Israel (“Medis El”),
More Energy Ltd., a corporation formed under the laws of the State of Israel
(“More”), and Iroquois Master Fund Ltd. (“Purchaser”).
 
Medis and Purchaser are parties to a Subscription Agreement dated as of
September 16, 2009 (as modified and supplemented and in effect from time to
time, the “Subscription Agreement”), that provides, subject to the terms and
conditions thereof, for the issuance and sale by Medis to Purchaser of Notes and
Warrants as more fully described in the Subscription Agreement.
 
To induce Purchaser to enter into the Subscription Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Debtor has agreed to pledge and grant a security interest in the
Collateral (as hereinafter defined) as security for the Secured Obligations (as
hereinafter defined).  Accordingly, the parties hereto agree as follows:
 
Section 1. Definitions.  Each capitalized term used herein and not otherwise
defined shall have the meaning assigned to such term in the Subscription
Agreement.  In addition, as used herein:
 
“Accounts” shall have the meaning ascribed thereto in Section 3(d) hereof.
 
“Business” shall mean the businesses from time to time, now or hereafter,
conducted by Debtor and its Subsidiaries.
 
“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.
 
“Copyright Collateral” shall mean all Copyrights, whether now owned or hereafter
acquired by Debtor, that are associated with the Business.
 
“Copyrights” shall mean all copyrights, copyright registrations and applications
for copyright registrations, including those shown on Annex 3 hereto, and,
without limitation, all renewals and extensions thereof, the right to recover
for all past, present and future infringements thereof, and all other rights
whatsoever accruing thereunder or pertaining thereto.
 
“Debtor” shall mean each of Medis, Medis El and More.
 
“Documents” shall have the meaning ascribed thereto in Section 3(j) hereof.
 
“Equipment” shall have the meaning ascribed thereto in Section 3(h) hereof.
 
“Event of Default” shall have the meaning ascribed thereto in Article IV of the
Notes.
 
“Excluded Collateral” shall mean the assets of Debtor which secure the Permitted
Indebtedness and the assets listed on Annex 2 hereto.
 
“Guaranty” shall mean the Guaranty provided by each of Medis El and More as
described in Section 3 of the Subscription Agreement.
 
“Instruments” shall have the meaning ascribed thereto in Section 3(e) hereof.

--------------------------------------------------------------------------------


 
“Intellectual Property” shall mean, collectively, all Copyright Collateral, all
Patent Collateral and all Trademark Collateral, together with (a) all
inventions, processes, production methods, proprietary information, know-how and
trade secrets used or useful in the Business; (b) all licenses or user or other
agreements granted to Debtor with respect to any of the foregoing, in each case
whether now or hereafter owned or used including, without limitation, the
licenses or other agreements with respect to the Copyright Collateral, the
Patent Collateral or the Trademark Collateral; (c) all customer lists,
identification of suppliers, data, plans, blueprints, specifications, designs,
drawings, recorded knowledge, surveys, manuals, materials standards, processing
standards, catalogs, computer and automatic machinery software and programs, and
the like pertaining to the operation by Debtor of the Business; (d) all sales
data and other information relating to sales now or hereafter collected and/or
maintained by Debtor that pertain to the Business; (e) all accounting
information which pertains to the Business and all media in which or on which
any of the information or knowledge or data or records which pertain to the
Business may be recorded or stored and all computer programs used for the
compilation or printout of such information, knowledge, records or data; (f) all
licenses, consents, permits, variances, certifications and approvals of
governmental agencies now or hereafter held by Debtor pertaining to the
operation by Debtor and its Subsidiaries of the Business; and (g) all causes of
action, claims and warranties now or hereafter owned or acquired by Debtor in
respect of any of the items listed above.
 
“Inventory” shall have the meaning ascribed thereto in Section 3(f) hereof.
 
“Issuers” shall mean, collectively, the respective entities identified on Annex
1 hereto, and all other entities formed by Debtor or entities in which Debtor
owns or acquires any capital stock or similar interest.
 
“Motor Vehicles” shall mean motor vehicles, tractors, trailers and other like
property, whether or not the title thereto is governed by a certificate of title
or ownership.
 
“Patent Collateral” shall mean all Patents, whether now owned or hereafter
acquired by Debtor that are associated with the Business.
 
“Patents” shall mean all patents and patent applications, including those shown
on Annex 3 hereto, and without limitation, the inventions and improvements
described and claimed therein together with the reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof, all
income, royalties, damages and payments now or hereafter due and/or payable
under and with respect thereto, including, without limitation, damages and
payments for past or future infringements thereof, the right to sue for past,
present and future infringements thereof, and all rights corresponding thereto
throughout the world.
 
“Payment in Full” shall mean the indefeasible payment in full in cash or any
other form of consideration that is expressly acceptable to Purchaser (provided
that the acceptance in any one instance by a Purchaser of such other form of
consideration shall not be deemed to be a waiver or relinquishment of such
Purchaser’s right to decline such other form of consideration at any other time)
of the Secured Obligations.  If after receipt of any payment of, or Proceeds
applied to the payment of the Secured Obligations, Purchaser is required to
surrender or return such payment or Proceeds for any reason, then the Secured
Obligations intended to be satisfied by such payment or Proceeds shall be
reinstated and continue and this Agreement shall continue in full force and
effect as if such payment or Proceeds had not been received by Purchaser or any
Purchaser, as the case may be, and no Payment in Full shall be deemed to have
occurred.
 
“Permitted Indebtedness” shall mean Debtor’s existing indebtedness, liabilities
and obligations as disclosed on Annex 5 hereto and any future capitalized
leases, purchase money indebtedness and the Notes.
 
“Permitted Liens” shall have the meaning ascribed thereto in Section 9(p) of the
Subscription Agreement.

--------------------------------------------------------------------------------


 
“Pledged Stock” shall have the meaning ascribed thereto in Section 3(a) hereof.
 
“Real Estate” shall have the meaning ascribed thereto in Section 3(l) hereof.
 
“Secured Obligations” shall mean, collectively, the principal of and interest on
the Notes issued or issuable (as applicable) by Debtor and held by the Purchaser
and all other amounts from time to time owing to Purchaser by Debtor under the
Subscription Agreement, each Guaranty and the Note.
 
“Stock Collateral” shall mean, collectively, the Collateral described in clauses
(a) through (c) of Section 3 hereof and the proceeds of and to any such property
and, to the extent related to any such property or such proceeds, all books,
correspondence, credit files, records, invoices and other papers.
 
“Trademark Collateral” shall mean all Trademarks, whether now owned or hereafter
acquired by Debtor, that are associated with the Business.  Notwithstanding the
foregoing, the Trademark Collateral does not and shall not include any Trademark
which would be rendered invalid, abandoned, void or unenforceable by reason of
its being included as part of the Trademark Collateral.
 
“Trademarks” shall mean all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including those shown on Annex 3 hereto and without
limitation, all renewals of trademark and service mark registrations, all rights
corresponding thereto throughout the world, the right to recover for all past,
present and future infringements thereof, all other rights of any kind
whatsoever accruing thereunder or pertaining thereto, together, in each case,
with the product lines and goodwill of the business connected with the use of,
and symbolized by, each such trade name, trademark and service mark.
 
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
the State of New York from time to time.
 
Section 2. Representations and Warranties.  Each Debtor represents and warrants
to Purchaser that:
 
a.  
Debtor is the sole beneficial owner of the Collateral and no Lien exists or will
exist upon any Collateral at any time (and, with respect to the Stock
Collateral, no right or option to acquire the same exists in favor of any other
Person), except for Permitted Liens and the pledge and security interest in
favor of the Purchaser created or provided for herein which pledge and security
interest will constitute a first priority perfected pledge and security interest
in and to all of the Collateral (other than Intellectual Property registered
outside of the United States of America) upon the filing of the applicable
financing statements or delivery of stock certificates required hereunder;

 
b.  
the Pledged Stock directly or indirectly owned by Debtor in the entities
identified in Annex 1 hereto is, and all other Pledged Stock, whether issued now
or in the future, will be, duly authorized, validly issued, fully paid and
nonassessable, free and clear of all Liens other than Permitted Liens and none
of such Pledged Stock is or will be subject to any contractual restriction,
preemptive and similar rights, or any restriction under the charter or by-laws
of the respective Issuers of such Pledged Stock, upon the transfer of such
Pledged Stock (except for any such restriction contained herein);

 
c.  
the Pledged Stock directly or indirectly owned by Debtor in the entities
identified in Annex 1 hereto constitutes all of the issued and outstanding
shares of capital stock of any class of such Issuers beneficially owned by
Debtor on the date hereof (whether or not registered in the name of Debtor) and
said Annex 1 correctly identifies, as at the date hereof, the respective Issuers
of such Pledged Stock;

 

--------------------------------------------------------------------------------


d.  
except as may be set forth in said Annex 3, Debtor owns and possesses the right
to use, and has done nothing to authorize or enable any other Person to use, all
of its Copyrights, Patents and Trademarks necessary for the operation of the
Business, and all registrations of its material Copyrights, Patents and
Trademarks are valid and in full force and effect;

 
e.  
to Debtor’s knowledge, (i) except as set forth in Annex 3 hereto, there is no
violation by others of any right of Debtor with respect to any material
Copyrights, Patents or Trademarks, respectively, and (ii) Debtor is not, in
connection with the Business, infringing in any respect upon any Copyrights,
Patents or Trademarks of any other Person; and no proceedings have been
instituted or are pending against Debtor or, to Debtor’s knowledge, threatened,
and no claim against Debtor has been received by Debtor, alleging any such
violation, except as may be set forth in said Annex 3;

 
f.  
Debtor does not own any material Trademarks registered in the United States of
America to which the last sentence of the definition of Trademark Collateral
applies.

 
Section 3. Collateral.  As collateral security for the prompt Payment in Full
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, Debtor hereby pledges, grants, assigns, hypothecates and
transfers to the Purchaser as hereinafter provided, a security interest in and
Lien upon all of Debtor’s right, title and interest in, to and under all
personal property and other assets of Debtor, whether now owned or hereafter
acquired by or arising in favor of Debtor, whether now existing or hereafter
coming into existence, whether owned or consigned by or to, or leased from or to
Debtor and regardless of where located, except for the Excluded Collateral, (all
being collectively referred to herein as “Collateral”) including:
 
a.  
Debtor’s direct or indirect ownership interest in the respective shares of
capital stock of the Issuers and all other shares of capital stock of whatever
class of the Issuers, now or hereafter owned by Debtor, together with in each
case the certificates evidencing the same (collectively, the “Pledged Stock”);

 
b.  
all shares, securities, moneys or property representing a dividend on any of the
Pledged Stock, or representing a distribution or return of capital upon or in
respect of the Pledged Stock, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Stock or otherwise received
in exchange therefor, and any subscription warrants, rights or options issued to
the holders of, or otherwise in respect of, the Pledged Stock;

 
c.  
without affecting the obligations of Debtor under any provision prohibiting such
action hereunder or under the Subscription Agreement or the Notes, in the event
of any consolidation or merger in which any Issuer is not the surviving
corporation, all shares of each class of the capital stock of the successor
corporation (unless such successor corporation is Debtor itself) formed by or
resulting from such consolidation or merger (the Pledged Stock, together with
all other certificates, shares, securities, properties or moneys as may from
time to time be pledged hereunder pursuant to clause (a) or (b) above and this
clause (c) being herein collectively called the “Stock Collateral”);

 

--------------------------------------------------------------------------------


d.  
all accounts and general intangibles (each as defined in the Uniform Commercial
Code) of Debtor constituting any right to the payment of money, including (but
not limited to) all moneys due and to become due to Debtor in respect of any
loans or advances for the purchase price of Inventory or Equipment or other
goods sold or leased or for services rendered, all moneys due and to become due
to Debtor under any guarantee (including a letter of credit) of the purchase
price of Inventory or Equipment sold by Debtor and all tax refunds (such
accounts, general intangibles and moneys due and to become due being herein
called collectively “Accounts”);

 
e.  
all instruments, chattel paper or letters of credit (each as defined in the
Uniform Commercial Code) of Debtor evidencing, representing, arising from or
existing in respect of, relating to, securing or otherwise supporting the
payment of, any of the Accounts, including (but not limited to) promissory
notes, drafts, bills of exchange and trade acceptances (herein collectively
called “Instruments”);

 
f.  
all inventory (as defined in the Uniform Commercial Code) of Debtor and all
goods obtained by Debtor in exchange for such inventory (herein collectively
called “Inventory”);

 
g.  
all Intellectual Property and all other accounts or general intangibles of
Debtor not constituting Intellectual Property or Accounts;

 
h.  
all equipment (as defined in the Uniform Commercial Code) of Debtor (herein
collectively called “Equipment”);

 
i.  
each contract and other agreement of Debtor relating to the sale or other
disposition of Inventory or Equipment;

 
j.  
all documents of title (as defined in the Uniform Commercial Code) or other
receipts of Debtor covering, evidencing or representing Inventory or Equipment
(herein collectively called “Documents”);

 
k.  
all rights, claims and benefits of Debtor against any Person arising out of,
relating to or in connection with Inventory or Equipment purchased by Debtor,
including, without limitation, any such rights, claims or benefits against any
Person storing or transporting such Inventory or Equipment;

 
l.  
all estates in land together with all improvements and other structures now or
hereafter situated thereon, together with all rights, privileges, tenements,
hereditaments, appurtenances, easements, including, but not limited to, rights
and easements for access and egress and utility connections, and other rights
now or hereafter appurtenant thereto ("Real Estate");

 
m.  
all other tangible or intangible property of Debtor, including, without
limitation, all proceeds, products and accessions of and to any of the property
of Debtor described in clauses (a) through (l) above in this Section 3
(including, without limitation, any proceeds of insurance thereon), and, to the
extent related to any property described in said clauses or such proceeds,
products and accessions, all books, correspondence, credit files, records,
invoices and other papers, including without limitation all tapes, cards,
computer runs and other papers and documents in the possession or under the
control of Debtor or any computer bureau or service company from time to time
acting for Debtor.

 

--------------------------------------------------------------------------------


Section 4. Further Assurances; Remedies.  In furtherance of the grant of the
pledge and security interest pursuant to Section 3 hereof, Debtor hereby agrees
with the Purchaser as follows:
 
4.01 Delivery and Other Perfection.  Debtor shall:
 
a.  
if any of the above-described shares, securities, monies or property required to
be pledged by Debtor under clauses (a), (b) and (c) of Section 3 hereof are
received by Debtor, forthwith either (x) transfer and deliver to the Purchaser
such shares or securities so received by Debtor (together with the certificates
for any such shares and securities duly endorsed in blank or accompanied by
undated stock powers duly executed in blank) all of which thereafter shall be
held by the Purchaser, pursuant to the terms of this Agreement, as part of the
Collateral or (y) take such other action as the Purchaser shall reasonably deem
necessary or appropriate to duly record the Lien created hereunder in such
shares, securities, monies or property referred to in said clauses (a), (b) and
(c) of Section 3;

 
b.  
deliver the certificates representing ownership of the capital stock of Medis El
and More together with undated stock powers duly executed in blank to the
Purchaser within three business days of the execution of this
Agreement.  Failure to deliver the certificates within three business days
following the Closing Date, shall be a material default under this Agreement and
the Note.

 
c.  
deliver and pledge to the Purchaser, at the Purchaser's request, any and all
Instruments, endorsed and/or accompanied by such instruments of assignment and
transfer in such form and substance as the Purchaser may request; provided, that
so long as no Event of Default shall have occurred and be continuing, Debtor may
retain for collection in the ordinary course any Instruments received by it in
the ordinary course of business and the Purchaser shall, promptly upon request
of Debtor, make appropriate arrangements for making any other Instrument pledged
by Debtor available to it for purposes of presentation, collection or renewal
(any such arrangement to be effected, to the extent deemed appropriate by the
Purchaser, against trust receipt or like document);

 
d.  
give, execute, deliver, file and/or record any financing statement, notice,
instrument, document, agreement or other papers that may be necessary (in the
reasonable judgment of the Purchaser) to create, preserve, perfect or validate
any security interest granted pursuant hereto or to enable the Purchaser to
exercise and enforce their rights hereunder with respect to such security
interest, including, without limitation, causing any or all of the Stock
Collateral to be transferred of record into the name of the Purchaser or its
nominee (and the Purchaser agrees that if any Stock Collateral is transferred
into its name or the name of its nominee, the Purchaser will thereafter promptly
give to Debtor copies of any notices and communications received by it with
respect to the Stock Collateral);

 
e.  
upon the acquisition after the date hereof by Debtor of any Equipment covered by
a certificate of title or ownership cause the Purchaser to be listed as the
lienholder on such certificate of title and within 120 days of the acquisition
thereof deliver evidence of the same to the Purchaser;

 

--------------------------------------------------------------------------------


f.  
keep accurate books and records relating to the Collateral, and stamp or
otherwise mark such books and records in such manner as the Purchaser may
reasonably require in order to reflect the security interests granted by this
Agreement;

 
g.  
furnish to the Purchaser from time to time (but, unless an Event of Default
shall have occurred and be continuing, no more frequently than quarterly)
statements and schedules further identifying and describing the Copyright
Collateral, the Patent Collateral and the Trademark Collateral, respectively,
and such other reports in connection with the Copyright Collateral, the Patent
Collateral and the Trademark Collateral, as the Purchaser may reasonably
request, all in reasonable detail;

 
h.  
permit representatives of the Purchaser, upon reasonable notice, at any time
during normal business hours to inspect and make abstracts from its books and
records pertaining to the Collateral, and permit representatives of the
Purchaser to be present at Debtor’s place of business to receive copies of all
communications and remittances relating to the Collateral, and forward copies of
any notices or communications by Debtor with respect to the Collateral, all in
such manner as the Purchaser may reasonably require; and

 
i.  
upon the occurrence and during the continuance of any Event of Default, upon
request of the Purchaser, promptly notify each account debtor in respect of any
Accounts or Instruments that such Collateral has been assigned to the Purchaser
hereunder, and that any payments due or to become due in respect of such
Collateral are to be made directly to the Purchaser.

 
4.02 Other Financing Statements and Liens.  Except with respect to Permitted
Indebtedness, without the prior written consent of the Purchaser, Debtor shall
not file or suffer to be on file, or authorize or permit to be filed or to be on
file, in any jurisdiction, any financing statement or like instrument with
respect to the Collateral in which the Purchaser is not named as the sole
secured party.
 
4.03 Preservation of Rights.  The Purchaser shall not be required to take steps
necessary to preserve any rights against prior parties to any of the Collateral.
 
4.04 Special Provisions Relating to Certain Collateral.
 
a.  
Stock Collateral.

 
(1)  
Debtor will cause the Stock Collateral to constitute at all times 100% of the
total number of shares of each class of capital stock of each Issuer then
outstanding that is owned directly or indirectly by Debtor.

 
(2)  
So long as no Event of Default shall have occurred and be continuing, Debtor
shall have the right to exercise all voting, consensual and other powers of
ownership pertaining to the Stock Collateral for all purposes not inconsistent
with the terms of this Agreement, the Subscription Agreement, the Notes or any
other instrument or agreement referred to herein or therein, provided that
Debtor agrees that it will not vote the Stock Collateral in any manner that is
inconsistent with the terms of this Agreement, the Subscription Agreement, the
Notes or any such other instrument or agreement; and the Purchaser shall execute
and deliver to Debtor or cause to be executed and delivered to Debtor all such
proxies, powers of attorney, dividend and other orders, and all such
instruments, without recourse, as Debtor may reasonably request for the purpose
of enabling Debtor to exercise the rights and powers which it is entitled to
exercise pursuant to this Section 4.04(a)(2).

 

--------------------------------------------------------------------------------


(3)  
Unless and until an Event of Default has occurred and is continuing, Debtor
shall be entitled to receive and retain any dividends on the Stock Collateral
paid in cash out of earned surplus.

 
(4)  
If any Event of Default shall have occurred, then so long as such Event of
Default shall continue, and whether or not the Purchaser exercises any available
right to declare any Secured Obligations due and payable or seeks or pursues any
other relief or remedy available to it under applicable law or under this
Agreement, the Subscription Agreement, the Notes or any other agreement relating
to such Secured Obligations, all dividends and other distributions on the Stock
Collateral shall be paid directly to the Purchaser and retained by it as part of
the Stock Collateral, subject to the terms of this Agreement, and, if the
Purchaser shall so request in writing, Debtor agrees to execute and deliver to
the Purchaser appropriate additional dividend, distribution and other orders and
documents to that end, provided that if such Event of Default is cured, any such
dividend or distribution theretofore paid to the Purchaser shall, upon request
of Debtor (except to the extent theretofore applied to the Secured Obligations)
be returned by the Purchaser to Debtor.

 
4.05 Events of Default, etc.  During the period during which an Event of Default
shall have occurred and be continuing:
 
a.  
Debtor shall, at the request of the Purchaser, assemble the Collateral owned by
it at such place or places, reasonably convenient to both the Purchaser and
Debtor, designated in its request;

 
b.  
the Purchaser may make any reasonable compromise or settlement deemed desirable
with respect to any of the Collateral and may extend the time of payment,
arrange for payment in installments, or otherwise modify the terms of, any of
the Collateral;

 
c.  
the Purchaser shall have all of the rights and remedies with respect to the
Collateral of a secured party under the Uniform Commercial Code (whether or not
said Code is in effect in the jurisdiction where the rights and remedies are
asserted) and such additional rights and remedies to which a secured party is
entitled under the laws in effect in any jurisdiction where any rights and
remedies hereunder may be asserted, including, without limitation, the right, to
the maximum extent permitted by law, to exercise all voting, consensual and
other powers of ownership pertaining to the Collateral as if the Purchaser were
the sole and absolute owner thereof (and Debtor agrees to take all such action
as may be appropriate to give effect to such right);

 
d.  
the Purchaser in its discretion may, in its name or in the name of Debtor or
otherwise, demand, sue for, collect or receive any money or property at any time
payable or receivable on account of or in exchange for any of the Collateral,
but shall be under no obligation to do so; and

 
e.  
the Purchaser may, upon 10 Business Days, prior written notice to Debtor of the
time and place, with respect to the Collateral or any part thereof which shall
then be or shall

 

--------------------------------------------------------------------------------


 
  
thereafter come into the possession, custody or control of the Purchaser, or any
of its respective agents, sell, lease, assign or otherwise dispose of all or any
of such Collateral, at such place or places as the Purchaser deems best, and for
cash or on credit or for future delivery (without thereby assuming any credit
risk), at public or private sale, without demand of performance or notice of
intention to effect any such disposition or of time or place thereof (except
such notice as is required above or by applicable statute and cannot be waived)
and the Purchaser or anyone else may be the purchaser, lessee, assignee or
recipient of any or all of the Collateral so disposed of at any public sale (or,
to the extent permitted by law, at any private sale), and thereafter hold the
same absolutely, free from any claim or right of whatsoever kind, including any
right or equity of redemption (statutory or otherwise), of Debtor, any such
demand, notice or right and equity being hereby expressly waived and
released.  In the event of any sale, assignment, or other disposition of any of
the Trademark Collateral, the goodwill of the Business connected with and
symbolized by the Trademark Collateral subject to such disposition shall be
included, and Debtor shall supply to the Purchaser or its designee, for
inclusion in such sale, assignment or other disposition, all Intellectual
Property relating to such Trademark Collateral.  The Purchaser may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
the sale, and such sale may be made at any time or place to which the same may
be so adjourned.

 
The proceeds of each collection, sale or other disposition under this Section
4.05 shall be applied in accordance with Section 4.09 hereof.
 
Debtor recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Purchaser may be compelled, with respect to any sale of all or any part of the
Collateral, to limit purchasers to those who will agree, among other things, to
acquire the Collateral for their own account, for investment and not with a view
to the distribution or resale thereof.  Debtor acknowledges that any such
private sales to an unrelated third party in an arm’s length transaction may be
at prices and on terms less favorable to the Purchaser than those obtainable
through a public sale without such restrictions, and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that the Purchaser shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Collateral for the period of time necessary to permit the respective Issuer
thereof to register it for public sale.
 
4.06 Deficiency.  If the proceeds of sale, collection or other realization of or
upon the Collateral pursuant to Section 4.05 hereof are insufficient to cover
the costs and expenses of such realization and the Payment in Full of the
Secured Obligations, Debtor shall remain liable for any deficiency.
 
4.07 Removals, etc.  Without at least 30 days’ prior written notice to the
Purchaser or unless otherwise required by law, Debtor shall not (i) maintain any
of its books or records with respect to the Collateral at any office or maintain
its chief executive office or its principal place of business at any place, or
permit any Inventory or Equipment to be located anywhere other than at the
address indicated for Debtor in Section 5.03 hereof or at one of the locations
identified in Annex 4 hereto or in transit from one of such locations to another
or (ii) change its corporate name, or the name under which it does business,
from the name shown on the signature page hereto.
 
4.08 Private Sale.  The Purchaser shall incur no liability as a result of the
sale of the Collateral, or any part thereof, at any private sale to an unrelated
third party in an arm’s length transaction pursuant to Section 4.05 hereof
conducted in a commercially reasonable manner.  Debtor hereby waives any

--------------------------------------------------------------------------------


claims against the Purchaser arising by reason of the fact that the price at
which the Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale or was less than the
aggregate amount of the Secured Obligations, even if the Purchaser accepts the
first offer received and does not offer the Collateral to more than one offeree.
 
4.09 Application of Proceeds.  Except as otherwise herein expressly provided,
the proceeds of any collection, sale or other realization of all or any part of
the Collateral pursuant hereto, and any other cash at the time held by the
Purchaser under this Section 4, shall be applied by the Purchaser:
 
First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Purchaser and the fees and expenses of its agents and counsel, and all expenses,
and advances made or incurred by the Purchaser in connection therewith;
 
Next, to the Payment in Full of the Secured Obligations then due and owing to
Purchaser; and
 
Finally, to the payment to Debtor, or its successors or assigns, or as a court
of competent jurisdiction may direct, of any surplus then remaining.
 
As used in this Section 4, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of debt of Debtor or any issuer of or obligor on any of the
Collateral.
 
4.10 Attorney-in-Fact.  Without limiting any rights or powers granted by this
Agreement to the Purchaser while no Event of Default has occurred and is
continuing, upon the occurrence and during the continuance of any Event of
Default, the Purchaser is hereby appointed the attorney-in-fact of Debtor for
the purpose of carrying out the provisions of this Section 4 and taking any
action and executing any instruments which the Purchaser may deem necessary or
advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest.  Without limiting
the generality of the foregoing, so long as the Purchaser shall be entitled
under this Section 4 to make collections in respect of the Collateral, the
Purchaser shall have the right and power to receive, endorse and collect all
checks made payable to the order of Debtor representing any dividend, payment,
or other distribution in respect of the Collateral or any part thereof and to
give full discharge for the same.
 
4.11 Perfection.  (i) Prior to or concurrently with the execution and delivery
of this Agreement, Debtor shall, and the Purchaser may, file such financing
statements and other documents in such offices as the Purchaser may request or
elect, to perfect the security interests granted by Section 3 of this Agreement,
and (ii) at any time requested by the Purchaser, Debtor shall deliver to the
Purchaser all share certificates of capital stock directly or indirectly owned
by Debtor in the entities identified in Annex 1 hereto, accompanied by undated
stock powers duly executed in blank.
 
4.12 Termination.  When Payment in Full of all Secured Obligations shall have
been made under the Subscription Agreement, this Agreement shall terminate, and
the Purchaser shall forthwith cause to be assigned, transferred and delivered,
against receipt but without any recourse, warranty or representation whatsoever,
any remaining Collateral and money received in respect thereof, to or on the
order of Debtor.  The Purchaser shall also execute and deliver to Debtor upon
such termination such Uniform Commercial Code termination statements,
certificates for terminating the Liens on the Motor Vehicles and such other
documentation as shall be reasonably requested by Debtor to effect the
termination and release of the Liens on the Collateral.
 
4.13 Expenses.  Debtor agrees to pay to the Purchaser all out-of-pocket expenses
(including reasonable expenses for legal services of every kind) of, or incident
to, the enforcement of any of the provisions

--------------------------------------------------------------------------------


of this Section 4, or performance by the Purchaser of any obligations of Debtor
in respect of the Collateral which Debtor has failed or refused to perform upon
reasonable notice, or any actual or attempted sale, or any exchange,
enforcement, collection, compromise or settlement in respect of any of the
Collateral, and for the care of the Collateral and defending or asserting rights
and claims of the Purchaser in respect thereof, by litigation or otherwise,
including expenses of insurance, and all such expenses shall be Secured
Obligations to the Purchaser secured under Section 3 hereof.
 
4.14 Further Assurances.  Debtor agrees that, from time to time upon the written
request of the Purchaser, Debtor will execute and deliver such further documents
and do such other acts and things as the Purchaser may reasonably request in
order fully to effect the purposes of this Agreement.
 
4.15 Rights of Purchaser to Appoint Receiver.   Without limiting, and in
addition to, any other rights, options and remedies Purchaser has under this
Agreement, the Note, the UCC, at law or in equity, or otherwise, upon the
occurrence and continuation of an Event of Default, Purchaser shall have the
right to apply for and have a receiver appointed with respect to Debtor by a
court of competent jurisdiction, its business or properties.  Debtor expressly
agrees that such a receiver will be able to manage, protect and preserve the
Collateral and continue the operation of the Business of Debtor to the extent
necessary to collect all revenues and profits thereof and to apply the same to
the payment of all expenses and other charges of such receivership, including
the compensation of the receiver, until a sale or other disposition of such
Collateral shall be finally made and consummated.  Debtor waives any right to
require a bond to be posted by or on behalf of any such receiver.
 
Section 5. Miscellaneous.
 
5.01 No Waiver.  No failure on the part of the Purchaser or any of its agents to
exercise, and no course of dealing with respect to, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise by the Purchaser or any of its agents of
any right, power or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.  The remedies
herein are cumulative and are not exclusive of any remedies provided by law.
 
5.02 Governing Law; Venue; Severability.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to conflicts of laws principles that would result in the application of
the substantive laws of another jurisdiction, except to the extent that the
perfection of the security interest granted hereby in respect of any item of
Collateral may be governed by the law of another jurisdiction.  Any legal action
or proceeding against Debtor with respect to this Agreement may be brought in
the courts in the State of New York or of the United States for the Southern
District of New York, and, by execution and delivery of this Agreement, Debtor
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts.  The parties
executing this Agreement and other agreements referred to herein or delivered in
connection herewith agree to submit to the exclusive jurisdiction of such courts
and hereby irrevocably waive trial by jury.  Debtor hereby irrevocably waives
any objection which it may now or hereafter have to the laying of venue of any
of the aforesaid actions or proceedings arising out of or in connection with
this Agreement brought in the aforesaid courts and hereby further irrevocably
waives and agrees not to plead or claim in any such court that any such action
or proceeding brought in any such court has been brought in an inconvenient
forum.  If any provision of this Agreement, or the application thereof to any
person or circumstance, is held invalid, such invalidity shall not affect any
other provisions which can be given effect without the invalid provision or
application, and to this end the provisions hereof shall be severable and the
remaining, valid provisions shall remain of full force and effect.  Each party
hereby irrevocably waives personal service of process and consents to process
being served in any suit, action or proceeding in connection with this Agreement
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this

--------------------------------------------------------------------------------


Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.
 
5.03 Notices.  All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (a) personally served, (b) deposited in the
mail, registered or certified, return receipt requested, postage prepaid, (c)
delivered by a reputable overnight courier service with charges prepaid, or (d)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice.  Any notice or other communication required or permitted to
be given hereunder shall be deemed effective upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours, or the first business day following such
delivery (if delivered other than on a business day during normal business
hours), (ii) on the first business day following the date deposited with an
overnight courier service with charges prepaid, or (iii) on the fifth business
day following the date of mailing pursuant to subpart (b) above, or upon actual
receipt of such mailing, whichever shall first occur.  The addresses for such
communications shall be:
 
To Debtor:                                             c/o Medis Technologies
Ltd.
805 Third Avenue
New York, NY 10022
Attn: Jose A. Mejia, CEO and President
Fax: (212) 935-9216


With a copy by facsimile
only to:                                                  Sonnenschein Nath &
Rosenthal LLP
1221 Avenue of the Americas
New York, NY 10020
Attn: Ira I. Roxland, Esq.
Fax: (212) 768-6800


 
To Purchaser:
Iroquois Master Fund Ltd.

 
641 Lexington Ave., 26th Floor

New York NY 10022
Attn: Mitch Kulick, Esq., General Counsel
Fax: (212) 207-3452


If to Debtor or Lender,
with a copy by telecopier only to:


Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, New York 10176
                                                                                         
      Fax: (212) 697-3575
 
5.04 Waivers, etc.  The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by Debtor and the
Purchaser.  Any such amendment or waiver shall be binding upon Purchaser and
Debtor.

--------------------------------------------------------------------------------


 
5.05 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of Debtor and Purchaser
(provided, however, that Debtor shall not assign or transfer its rights
hereunder without the prior written consent of the Purchaser).
 
5.06 Counterparts/Execution.  This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.  This Agreement
may be executed by facsimile signature and delivered by electronic transmission.
 
5.07 Severability.  If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Purchasers in order to carry out
the intentions of the parties hereto as nearly as may be possible and (ii) the
invalidity or unenforceability of any provision hereof in any jurisdiction shall
not affect the validity or enforceability of such provision in any other
jurisdiction.
 


 
[THIS SPACE INTENTIONALLY LEFT BLANK]
 


 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed as of the day and year first above written.
 
 

 

“DEBTOR”    “PURCHASER”  MEDIS TECHNOLOGIES LTD.    IR OQUOIS MASTER FUND LTD. 
a Delaware corporation            By: /s/ Jose Meija                       By:
/s/ Joshua Silverman                 Its: CEO                                   
  Its: Authorized Signatory                       “DEBTOR”    “DEBTOR”  MEDIS EL
LTD.    MORE ENERGY LTD.  an Israel corporation    an Israel corporation       
By: /s/ Stephen Crea                    By: /s/ Stephen Crea                   
    Its: CFO                                       Its:
CFO                                                 




 

--------------------------------------------------------------------------------

 

 
DISCLOSURE ANNEXES
 
Reference is made to the Security Agreement (the “Agreement”), dated as of
September 16, 2009, by and among Medis Technologies Ltd., a Delaware corporation
(the “Company”), Medis El Ltd., a corporation formed under the laws of the State
of Israel (“Medis El”), More Energy Ltd., a corporation formed under the laws of
the State of Israel (“More”), and Iroquois Master Fund Ltd. (“Investor”). All
capitalized terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.
 
The specific disclosures set forth in the following Disclosure Annexes (the
“Annexes”) have been organized to correspond to the Annex references in the
Agreement to which the disclosure may be most likely to relate, together with
appropriate cross references when disclosure is applicable to other Annexes of
the Agreement.
 
Certain matters set forth in the Annexes are included solely for informational
purposes for the convenience of the parties to the Agreement.  The inclusion of
any information in the Annexes shall not be deemed to be an admission or
acknowledgement, in and of itself, that such information (i) is required by the
terms of the Agreement to be disclosed, (ii) is material to the Company or (iii)
has had or would reasonably be expected to have a Material Adverse Effect (as
such term is defined in that certain Subscription Agreement, dated as of
September 16, 2009, by and between the Company and the Investor).
 
The headings contained in these Annexes are for convenience of reference only
and shall not be deemed to modify or influence the interpretation of the
information contained in these Annexes or the Agreement.
 

 
 

--------------------------------------------------------------------------------


Annex 1
Issuers


1.  
Medis, Inc., a Delaware corporation. 100% owned by the Company (Active Shell).

 
2.  
Medis El Ltd., an Israeli corporation. 100% owned by Medis, Inc.

 
3.  
More Energy Ltd., an Israeli corporation. 7% owned by the Company (remaining 93%
owned by Medis El Ltd.).

 
4.  
Cell Kinetics Ltd., an Israeli corporation. 82.5% owned by Medis El Ltd.

 
5.  
Toroidal Products Inc., a Delaware corporation. 100% owned by the Company
(dormant and does not hold any assets).

 
 
 

 
 

--------------------------------------------------------------------------------


Annex 2
Excluded Collateral


1.  
The assets of Debtor which secure the Permitted Indebtedness.

 
2.  
The assets of More listed on Schedule A attached hereto, which assets are
located at More’s production facility at Celestica, Parkmore Business Park,
Ballybrit, Galway, Ireland and which are comprised primarily of manufacturing
equipment.

 
3.  
The assets of More listed on Schedule B attached hereto, which assets were
manufactured by two of More’s vendors, KRAMSKI GmbH (“Kramski”) and A.J
Englander Ltd. (“Englander”), to whom More has substantial payment
obligations.  More has entered into settlement agreements with each of Kramski
and Englander, pursuant to which More is contractually obligated to, among other
things, return the assets listed on Schedule B attached hereto to its respective
manufacturer for which More will receive a substantial credit against the
amounts owed to such manufacturer.

 
4.  
The funds in More’s account with Bank Leumi.  All funds in this account are
subject to one or more judgment liens or are otherwise restricted as funds
reserved against outstanding letters of credit.

 

--------------------------------------------------------------------------------


SCHEDULE A


More Energy Ltd. Assets


Equipment Description
Brand
Model Number/Key Specifications
Material drier
Branson
M203 with enlarged sound enclosure and a 3 position index table. Parts presence
detection system
Vibration Friction Welder
Branson
M203 with enlarged sound enclosure and a 3 position index table. Parts presence
detection system
Vibration Friction Welder
Branson
M203 with enlarged sound enclosure and a 3 position index table. Parts presence
detection system
Vibration Friction Welder
Branson
M203 with enlarged sound enclosure and a 3 position index table. Parts presence
detection system
Vibration Friction Welder
Branson
M203 with enlarged sound enclosure and a 3 position index table. Parts presence
detection system
Vibration Friction Welder
Branson
M203 with enlarged sound enclosure and a 3 position index table. Parts presence
detection system
Vibration Friction Welder
Branson
M203 with enlarged sound enclosure and a 3 position index table. Parts presence
detection system
Magazine type parts feeder
Komax
Magazine type parts feeder with twin index table (20 position each) parts
presence and orientation detection system, with Allen Bradley Versa View CE
1250H plc controls
Magazine type parts feeder
Komax
Magazine type parts feeder with twin index table (20 position each) parts
presence and orientation detection system, with Allen Bradley Versa View CE
1250H plc controls
Magazine type parts feeder
Komax
Magazine type parts feeder with twin index table (20 position each) parts
presence and orientation detection system, with Allen Bradley Versa View CE
1250H plc controls
Magazine type parts feeder
Komax
Magazine type parts feeder with twin index table (20 position each) parts
presence and orientation detection system, with Allen Bradley Versa View CE
1250H plc controls
Automated assemblies leak tester
Komax
32 positions index table automated leak test units, Simultaneous load, test and
off load of 8 parts/cycle, with Allen Bradley Versa View CE 1250H plc controls
Automated assemblies leak tester
Komax
32 positions index table automated leak test units, Simultaneous load, test and
off load of 8 parts/cycle, with Allen Bradley Versa View CE 1250H plc controls
Automated assemblies leak tester
Komax
32 positions index table automated leak test units, Simultaneous load, test and
off load of 8 parts/cycle, with Allen Bradley Versa View CE 1250H plc controls

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
Automated assemblies leak tester
Komax
32 positions index table automated leak test units, Simultaneous load, test and
off load of 8 parts/cycle, with Allen Bradley Versa View CE 1250H plc controls
Industrilized leak testing system
Sciemetric
Sciemetric test & Analysis system 332-16
Industrilized leak testing system
Sciemetric
Sciemetric test & Analysis system 332-16
Industrilized leak testing system
Sciemetric
Sciemetric test & Analysis system 332-16
Industrilized leak testing system
Sciemetric
Sciemetric test & Analysis system 332-16
Industrilized leak testing system
Sciemetric
Sciemetric test & Analysis system 332-16
Industrilized leak testing system
Sciemetric
Sciemetric test & Analysis system 332-16
Industrilized leak testing system
Sciemetric
Sciemetric test & Analysis system 332-16
Industrilized leak testing system
Sciemetric
Sciemetric test & Analysis system 332-16
Industrilized leak testing system
Sciemetric
Sciemetric test & Analysis system 332-16
Industrilized leak testing system
Sciemetric
Sciemetric test & Analysis system 332-16
Ultrasonic welder
Branson
20 khz welder controller 2000dt+ 20 khz welder actuators AED AOD
Ultrasonic welder
Branson
20 khz welder controller 2000dt+ 20 khz welder actuators AED AOD
Ultrasonic welder
Branson
20 khz welder controller 2000dt+ 20 khz welder actuators AED AOD
Ultrasonic welder
Branson
20 khz welder controller 2000dt+ 20 khz welder actuators AED AOD
Ultrasonic welder
Branson
20 khz welder controller 2000dt+ 20 khz welder actuators AED AOD
Ultrasonic welder
Branson
20 khz welder controller 2000dt+ 20 khz welder actuators AED AOD
Ultrasonic welder
Branson
20 khz welder controller 2000dt+ 20 khz welder actuators AED AOD
Ultrasonic welder
Branson
40 khz welder controller 2000dt+ 40 khz welder actuators AODM AOD
Ultrasonic welder
Branson
40 khz welder controller 2000dt+ 40 khz welder actuators AODM AOD

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
Ultrasonic welder
Branson
40 khz welder controller 2000dt+ 40 khz welder actuators AODM AOD
Ultrasonic welder
Branson
40 khz welder controller 2000dt+ 40 khz welder actuators AODM AOD
Ultrasonic welder
Branson
40 khz welder controller 2000dt+ 40 khz welder actuators AODM AOD
Laser welding system
Branson
Laser controller+ 3 laser banks+  actuators aedX
Laser welding system
Branson
Laser controller+ 3 laser banks+  actuators aedX
Laser welding system
Branson
Laser controller+ 3 laser banks+  actuators aedX
Laser welding system
Branson
Laser controller+ 3 laser banks+  actuators aedX
Fully automated parts assembly machine
Komax
16 station Rotary Transfer Machine on standard Ismica base ) with A-B Versa View
CE 1250-H PLC controls
LCR Meter
Chroma
11021
LCR Meter
Chroma
11021
Electropress
Janone
 JPU -204
Electropress
Janone
 JPU -204
Vision System and screen
Cognex
 
4 axes scara robot
Janone
JSC 350 FC
4 axes scara robot
Janone
JSC 350 FC
4 axes scara robot
Janone
JSC 350 FC
4 axes scara robot
Janone
JSC 350 FC
4 axes scara robot
Janone
JSC 350 FC
4 axes scara robot
Janone
JSC 350 FC
4 axes scara robot
Janone
JSC 350 FC
4 axes scara robot
Janone
JSC 350 FC
4 axes scara robot
Janone
JSC 350 FC
4 axes scara robot
Janone
JSC 350 FC
4 axes scara robot
Janone
JSC 350 FC
4 axes scara robot
Janone
JSC 350 FC

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
4 axes scara robot
Janone
JSC 350 FC
Parts feeding unit
Komax
Fill Hopper with vertical conveyor and Cermac ISM -113
Fully automated parts assembly machine
Komax
16 station Rotary Transfer Machine on standard Ismica base ) with A-B Versa View
CE 1250-H PLC controls
Parts accumulator
Komax
Automated LIFO parts accumulator with tray lift and cartesian picking arm
Parts accumulator
Komax
Automated LIFO parts accumulator with tray lift and cartesian picking arm
4 axes scara robot
Janone
JS 250
4 axes scara robot
Janone
JS 250
Fully automated parts assembly machine
Komax
24 station Rotary Transfer Machine on standard Ismica base ) with A-B Versa View
CE 1250-H PLC controls
Automated Soldering units
Sepatech
Wave soldering unit
Visual inspection system
Cognex
Inspecting soldering quality, 4 cameras+ process unit with integrated touch
screen
Fully automated parts assembly machine
Komax
42 station linear Transfer Machine on standard Ismica base with A-B Versa View
CE 1250-H PLC controls
Servo press
Janone
JPU-504 electric press station,
Visual inspection system
Cognex
Inspection of label placement quality
Labeling machine
 
Labelling Machine
Fully automated parts assembly machine
Komax
20 station Rotary Transfer Machine on standard Ismica base with A-B Versa View
CE 1250-H PLC controls
Laser engraving system
Altech
DN50A
Tray Handler and parts picker
RoboMat
 
Vibratory bowl feeder
Socaut
Bowl feeder with sound enclousure and vertical hopper
Vibratory bowl feeder
Socaut
Bowl feeder with sound enclousure and vertical hopper
Vibratory bowl feeder
Socaut
Bowl feeder with sound enclousure and vertical hopper
Vibratory bowl feeder
Socaut
Bowl feeder
Fully automated parts assembly machine
Komax
20 station Rotary Transfer Machine on standard Ismica base with A-B Versa View
CE 1250-H PLC controls
Vibratory bowl feeder
Socaut
Mini vibrator bowl feeder
Vibratory bowl feeder
Socaut
Mini vibrator bowl feeder

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
Vibratory bowl feeder
Socaut
Mini vibrator bowl feeder
Vibratory bowl feeder
Socaut
Bowl feeder with sound enclousure and vertical hopper
Ink jet printer
Imaje
 9040 Ink Jet Printer for white ink
Fully automated parts assembly machine
Komax
42 station linear Transfer Machine on standard Ismica base with A-B Versa View
CE 1250-H PLC controls
Vibratory bowl feeder
Socaut
Bowl feeder
Vibratory bowl feeder
Socaut
Bowl feeder
Roll to Roll Vacuum Thermoforming Machine
Hamer
FV-35
Ink jet printer
Imaje
 9040 Ink Jet Printer for white ink
Fully automated 3 solutions filling machine
Komax
16 station Rotary Transfer Machine on standard Ismica base ) with A-B Versa View
CE 1250-H PLC controls
DI Water Plant
Winter Engineering
 
Non contact 3 axis Coordinate Measuring Machine
Vertex
110
Shaker
Bibby
Sterilin
Tensile Tester
Cometech
 
Multimeter
Fluke
8845A
Single Pan Balance,220grammes x 0.1 mg
Radway
X220

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
Environmental Chamber
Welltech
YTH 63
Viscometer
Broyles
 
Drum Tip Section with KBH 4 and bin tipper VH-4
Flexicon
Pharmax NH4
1,000 litre Mixing Vessel,stainless steel, jacketted
S & A Pharmax
 
1,000 litre Mixing Vessel,stainless steel , jacketted
S & A Pharmax
 
KOH Storage Tank
S & H Pharmax
 
Mixing vessel
S & H Pharmax
1,000 litre Mixing Vessel, stainless steel,with 30kw Light Shear Mixer; (2) Slow
speed Agitators; Thermal oil cooled Jacket; Volkmann Vacuum; Operator Platform
and stairs
1,000 litre Storage Vessels each with slow speed stirrer
S & H Pharmax
FDM-1000
1,000 litre Storage Vessels each with slow speed stirrer
S & H Pharmax
FDM-1000
1,000 litre Storage Vessels each with slow speed stirrer
S & H Pharmax
FDM-1000
500 litre Transfer Vessels each with pump
S & H Pharmax
500 litre Transfer Vessels each with pump
500 litre Transfer Vessels each with pump
S & H Pharmax
500 litre Transfer Vessels each with pump
Storage tank
 
Waste Storage Tank, stainless steel,with diagphram
Chiller Unit
Carrier
30RA-120-BO650-PEE-407C
Heat Exchanger
S & H Pharmax
Heat Exchanger





 

 
6

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE B
 

 
MEDIS TECHNOLOGIES LTD.
                                                         
Valuation of Certain Personal Property Assets for More Energy Ltd., Medis El
Ltd., and Cell Kinetics Ltd.
                                             
Valuation Date
12/31/2008
                                                                               
                                     
Asset Detail
                           
client
                                                           
Original
Original
                                                     
client
 
Placed In
Placed In
Original
Net Book
                     
M&S
 
M&S
 
Property
Line
   
Group
M&S
M&S Class
     
Purchase
Purchase
Service
Service
Cost
Value
OLV
                                       
M&S Class Total
                                     
identification no.
Order
Location
Location
Group
Number
Number
id. No.
Place
Class
Class
Description
Qty.
Asset Decription
Asset Description
Date
Date
Date
Date
($ USD)
($ USD)
(USD)
Service Date
depreciation percentage
12/31/2008
original useful life
remaining usefull life
Yearly dep.
dep q1
dep q2
Net
24381
3182
More Energy Ltd.
1
79
2438
1
24381
0 -
79 - KRAMSKI.
201
Storage Battery Manufacturing
1
Current collector samples for conductivity test
Current collector samples for conductivity test
30/05/08
05/30/08
01/01/09
01/01/09
 $          15,016
 $              15,016
 $             9,460
01/01/09
15
-0.002739726
6.6667
6.6694
1418.417
354.60427
354.6042722
 $          8,751
18308
3179
More Energy Ltd.
1
79
1830
8
18308
0 -
79 - KRAMSKI.
207
Tooling
1
TOOLS FOR SAMPLING PHASE
TOOLS FOR SAMPLING PHASE
04/06/07
06/04/07
01/01/09
01/01/09
 $          51,893
 $              51,893
 $           32,690
01/01/09
15
-0.002739726
6.6667
6.6694
4901.486
1225.3714
1225.371423
 $        30,239
18301
3172
More Energy Ltd.
1
79
1830
1
18301
0 -
79 - KRAMSKI.
207
Tooling
1
TOOLS FOR SAMPLING PHASE
TOOLS FOR SAMPLING PHASE
01/04/07
04/01/07
01/01/09
01/01/09
 $          21,977
 $              21,977
 $           13,850
01/01/09
15
-0.002739726
6.6667
6.6694
2076.647
519.16165
519.1616459
 $        12,812
18307
3176
More Energy Ltd.
1
79
1830
7
18307
0 -
79 - KRAMSKI.
207
Tooling
1
TOOLS FOR SAMPLING PHASE
TOOLS FOR SAMPLING PHASE
04/06/07
06/04/07
01/01/09
01/01/09
 $            7,548
 $                7,548
 $             4,760
01/01/09
15
-0.002739726
6.6667
6.6694
713.7067
178.42667
178.426674
 $          4,403
18305
3175
More Energy Ltd.
1
79
1830
5
18305
0 -
79 - KRAMSKI.
207
Tooling
1
TOOLS FOR SAMPLING PHASE
TOOLS FOR SAMPLING PHASE
04/06/07
06/04/07
01/01/09
01/01/09
 $            6,605
 $                6,605
 $             4,170
01/01/09
15
-0.002739726
6.6667
6.6694
625.2431
156.31076
156.3107627
 $          3,857
18306
3178
More Energy Ltd.
1
79
1830
6
18306
0 -
79 - KRAMSKI.
207
Tooling
1
TOOLS FOR SAMPLING PHASE
TOOLS FOR SAMPLING PHASE
04/06/07
06/04/07
01/01/09
01/01/09
 $            6,605
 $                6,605
 $             4,170
01/01/09
15
-0.002739726
6.6667
6.6694
625.2431
156.31076
156.3107627
 $          3,857
18302
3173
More Energy Ltd.
1
79
1830
2
18302
0 -
79 - KRAMSKI.
207
Tooling
1
TOOLS FOR SAMPLING PHASE
TOOLS FOR SAMPLING PHASE
01/04/07
04/01/07
01/01/09
01/01/09
 $            3,197
 $                3,197
 $             2,020
01/01/09
15
-0.002739726
6.6667
6.6694
302.8755
75.718883
75.71888265
 $          1,869
18303
3174
More Energy Ltd.
1
79
1830
3
18303
0 -
79 - KRAMSKI.
207
Tooling
1
TOOLS FOR SAMPLING PHASE
TOOLS FOR SAMPLING PHASE
01/04/07
04/01/07
01/01/09
01/01/09
 $            2,797
 $                2,797
 $             1,760
01/01/09
15
-0.002739726
6.6667
6.6694
263.8916
65.972888
65.97288785
 $          1,628
18304
3177
More Energy Ltd.
1
79
1830
4
18304
0 -
79 - KRAMSKI.
207
Tooling
1
TOOLS FOR SAMPLING PHASE
TOOLS FOR SAMPLING PHASE
01/04/07
04/01/07
01/01/09
01/01/09
 $            2,797
 $                2,797
 $             1,760
01/01/09
15
-0.002739726
6.6667
6.6694
263.8916
65.972888
65.97288785
 $          1,628
22491
3188
More Energy Ltd.
1
79
2249
1
22491
37 - PS THIRD LINE KRAMSKI
79 - KRAMSKI.
171
Machinery & Equipment
1
Machine-Vertical machine for Cathode OM
Machine-Vertical machine for Cathode OM
01/10/07
10/01/07
01/01/09
01/01/09
 $        216,605
 $            216,605
 $         136,470
01/01/09
8
-0.002739726
12.5
12.503
10915.21
2728.8019
2728.801906
 $     131,012
22501
3189
More Energy Ltd.
1
79
2250
1
22501
37 - PS THIRD LINE KRAMSKI
79 - KRAMSKI.
171
Machinery & Equipment
1
Machine-Vertical machine for Anode OM
Machine-Vertical machine for Anode OM
01/10/07
10/01/07
01/01/09
01/01/09
 $        216,605
 $            216,605
 $         136,470
01/01/09
8
-0.002739726
12.5
12.503
10915.21
2728.8019
2728.801906
 $     131,012
23821
3196
More Energy Ltd.
1
79
2382
1
23821
37 - PS THIRD LINE KRAMSKI
79 - KRAMSKI.
171
Machinery & Equipment
1
INJEC MACHINE ENG VC 200/80
INJEC MACHINE ENG VC 200/80
26/02/08
02/26/08
01/01/09
01/01/09
 $        204,913
 $            204,913
 $         129,090
01/01/09
20
-0.002739726
5
5.0027
25803.86
6450.9652
6450.965225
 $     116,188
24181
3197
More Energy Ltd.
1
79
2418
1
24181
37 - PS THIRD LINE KRAMSKI
79 - KRAMSKI.
206
Plastic Machinery
1
Injection molding machines shipment to kramski
Injection molding machines shipment to kramski
05/03/08
03/05/08
01/01/09
01/01/09
 $          18,657
 $              18,657
 $           11,750
01/01/09
20
-0.002739726
5
5.0027
2348.713
587.17826
587.1782585
 $        10,576
                     
Grand Total
                                   
         457,833

 

--------------------------------------------------------------------------------


 

 
MEDIS TECHNOLOGIES LTD.
                                                         
Valuation of Certain Personal Property Assets for More Energy Ltd.
                                                   
Valuation Date
12/31/2008
                                                                               
                                     
Asset Detail
                           
client
                                                           
Original
Original
                                                     
client
 
Placed In
Placed In
Original
Net Book
                     
M&S
 
M&S
 
Property
Line
   
Group
M&S
M&S Class
     
Purchase
Purchase
Service
Service
Cost
Value
OLV
                                       
M&S Class Total
                                     
identification no.
Order
Location
Location
Group
Number
Number
id. No.
Place
Class
Class
Description
Qty.
Asset Decription
Asset Description
Date
Date
Date
Date
($ USD)
($ USD)
(USD)
Service Date
depreciation percentage
12/31/2008
original useful life
remaining usefull life
Yearly dep.
dep q1
dep q2
Net
22053
2447
More Energy Ltd.
1
69
2205
3
22053
32 - Anode Production Line
ENGLANDER - 69
201
Storage Battery Manufacturing
1
מ. רובוטית לפריקה וטעינת(מערכת אוטומציה)
Robotic system to unloading and loading(automation system)
01/10/07
10/01/07
01/11/07
11/01/07
 $        277,920
 $            217,704
 $         183,880
11/01/07
20
1.167123288
5
3.8329
47974.41
11993.603
11993.60257
 $     159,893
220510
2440
More Energy Ltd.
1
69
2205
10
220510
32 - Anode Production Line
ENGLANDER - 69
201
Storage Battery Manufacturing
1
תוספת מערכת החתמת לייזר 2D
Additional laser sealing system 2D
01/10/07
10/01/07
01/11/07
11/01/07
 $        191,800
 $            147,047
 $         126,900
11/01/07
20
1.167123288
5
3.8329
33108.29
8277.0729
8277.072909
 $     110,346
22057
2441
More Energy Ltd.
1
69
2205
7
22057
32 - Anode Production Line
ENGLANDER - 69
201
Storage Battery Manufacturing
1
מערכת אוטומטית להרכבת אנודה
Automatic system to assembly Anode
01/10/07
10/01/07
01/11/07
11/01/07
 $        147,000
 $            112,700
 $           97,260
11/01/07
20
1.167123288
5
3.8329
25375.2
6343.7991
6343.799142
 $        84,572
22054
2448
More Energy Ltd.
1
69
2205
4
22054
32 - Anode Production Line
ENGLANDER - 69
201
Storage Battery Manufacturing
1
ראשי חיתוך חוט
Wire cutting heads
01/10/07
10/01/07
01/11/07
11/01/07
 $          84,789
 $              66,418
 $           56,100
11/01/07
20
1.167123288
5
3.8329
14636.53
3659.1315
3659.131523
 $        48,782
22051
2445
More Energy Ltd.
1
69
2205
1
22051
32 - Anode Production Line
ENGLANDER - 69
201
Storage Battery Manufacturing
1
מכבש הידראולי יעודי
Hydraulic press to a mission
01/10/07
10/01/07
01/11/07
11/01/07
 $          47,105
 $              39,593
 $           31,170
11/01/07
14
1.167123288
7.1429
5.9757
5216.096
1304.0239
1304.023939
 $        28,562
22055
2442
More Energy Ltd.
1
69
2205
5
22055
32 - Anode Production Line
ENGLANDER - 69
201
Storage Battery Manufacturing
1
נושאי גליל + מזין
Roll carrier + nutritive
01/10/07
10/01/07
01/11/07
11/01/07
 $          31,734
 $              24,858
 $           21,000
11/01/07
20
1.167123288
5
3.8329
5478.914
1369.7284
1369.728377
 $        18,261
22058
2443
More Energy Ltd.
1
69
2205
8
22058
32 - Anode Production Line
ENGLANDER - 69
201
Storage Battery Manufacturing
1
מערכת אוטומטית להרכבת אנודה
Automatic system to assembly Anode
01/10/07
10/01/07
01/11/07
11/01/07
 $          31,500
 $              24,150
 $           20,840
11/01/07
20
1.167123288
5
3.8329
5437.169
1359.2924
1359.292352
 $        18,121
22059
2444
More Energy Ltd.
1
69
2205
9
22059
32 - Anode Production Line
ENGLANDER - 69
201
Storage Battery Manufacturing
1
מערכת אוטומטית להרכבת אנודה
Automatic system to assembly Anode
01/10/07
10/01/07
01/11/07
11/01/07
 $          31,500
 $              24,150
 $           20,840
11/01/07
20
1.167123288
5
3.8329
5437.169
1359.2924
1359.292352
 $        18,121
220513
2437
More Energy Ltd.
1
69
2205
13
220513
32 - Anode Production Line
ENGLANDER - 69
201
Storage Battery Manufacturing
1
תוספת מערכת החתמת לייזר 2D
Additional laser sealing system 2D
01/10/07
10/01/07
01/11/07
11/01/07
 $          27,400
 $              21,007
 $           18,130
11/01/07
20
1.167123288
5
3.8329
4730.129
1182.5322
1182.532166
 $        15,765
220512
2449
More Energy Ltd.
1
69
2205
12
220512
32 - Anode Production Line
ENGLANDER - 69
201
Storage Battery Manufacturing
1
תוספת מערכת החתמת לייזר 2D
Additional laser sealing system 2D
01/10/07
10/01/07
01/11/07
11/01/07
 $          27,400
 $              21,007
 $           18,130
11/01/07
20
1.167123288
5
3.8329
4730.129
1182.5322
1182.532166
 $        15,765
220511
2450
More Energy Ltd.
1
69
2205
11
220511
32 - Anode Production Line
ENGLANDER - 69
201
Storage Battery Manufacturing
1
תוספת מערכת החתמת לייזר 2D
Additional laser sealing system 2D
01/10/07
10/01/07
01/11/07
11/01/07
 $          27,400
 $              21,007
 $           18,130
11/01/07
20
1.167123288
5
3.8329
4730.129
1182.5322
1182.532166
 $        15,765
220514
2439
More Energy Ltd.
1
69
2205
14
220514
32 - Anode Production Line
ENGLANDER - 69
201
Storage Battery Manufacturing
1
תחנת עבודה לייזר ידנית
Manual Laser working Station
01/10/07
10/01/07
01/11/07
11/01/07
 $          14,500
 $              11,117
 $             9,590
11/01/07
20
1.167123288
5
3.8329
2502.037
625.50929
625.5092924
 $          8,339
25451
2468
More Energy Ltd.
1
69
2545
1
25451
33 - Cathode Production Line
ENGLANDER - 69
177
Office Equipment
1
Camera Sensors
Camera Sensors
27/10/08
10/27/08
27/10/08
10/27/08
 $               567
 $                   547
 $                360
10/27/08
20
0.178082192
5
4.8219
74.65909
18.664773
18.66477273
 $             323
22063
2453
More Energy Ltd.
1
69
2206
3
22063
33 - Cathode Production Line
ENGLANDER - 69
201
Storage Battery Manufacturing
1
מ. רובוטית לפריקה וטעינת(מערכת אוטומציה)
Robotic system to unloading and loading(automation system)
01/10/07
10/01/07
01/11/07
11/01/07
 $        295,000
 $            231,083
 $         195,170
11/01/07
20
1.167123288
5
3.8329
50919.98
12729.995
12729.99464
 $     169,710
22068
2461
More Energy Ltd.
1
69
2206
8
22068
33 - Cathode Production Line
ENGLANDER - 69
201
Storage Battery Manufacturing
1
תוספת מערכת החתמת לייזר 2D
Additional laser sealing system 2D
01/10/07
10/01/07
01/11/07
11/01/07
 $        191,800
 $            147,047
 $         126,900
11/01/07
20
1.167123288
5
3.8329
33108.29
8277.0729
8277.072909
 $     110,346
22064
2457
More Energy Ltd.
1
69
2206
4
22064
33 - Cathode Production Line
ENGLANDER - 69
201
Storage Battery Manufacturing
1
ראשי חיתוך חוט
Wire cutting heads
01/10/07
10/01/07
01/11/07
11/01/07
 $          90,000
 $              70,500
 $           59,550
11/01/07
20
1.167123288
5
3.8329
15536.63
3884.1583
3884.158327
 $        51,782
22061
2466
More Energy Ltd.
1
69
2206
1
22061
33 - Cathode Production Line
ENGLANDER - 69
201
Storage Battery Manufacturing
1
מכבש הידראולי יעודי
Hydraulic press to a mission
01/10/07
10/01/07
01/11/07
11/01/07
 $          50,000
 $              42,027
 $           33,080
11/01/07
14
1.167123288
7.1429
5.9757
5535.722
1383.9304
1383.930443
 $        30,312
220611
2464
More Energy Ltd.
1
69
2206
11
220611
33 - Cathode Production Line
ENGLANDER - 69
201
Storage Battery Manufacturing
1
תוספת מערכת החתמת לייזר 2D
Additional laser sealing system 2D
01/04/08
04/01/08
01/04/08
04/01/08
 $          42,976
 $              36,530
 $           27,080
04/01/08
20
0.750684932
5
4.2493
6372.792
1593.1979
1593.197937
 $        23,894
22069
2465
More Energy Ltd.
1
69
2206
9
22069
33 - Cathode Production Line
ENGLANDER - 69
201
Storage Battery Manufacturing
1
תוספת מערכת החתמת לייזר 2D
Additional laser sealing system 2D
01/04/08
04/01/08
01/04/08
04/01/08
 $          42,976
 $              36,530
 $           27,080
04/01/08
20
0.750684932
5
4.2493
6372.792
1593.1979
1593.197937
 $        23,894
220610
2467
More Energy Ltd.
1
69
2206
10
220610
33 - Cathode Production Line
ENGLANDER - 69
201
Storage Battery Manufacturing
1
תוספת מערכת החתמת לייזר 2D
Additional laser sealing system 2D
01/04/08
04/01/08
01/04/08
04/01/08
 $          42,976
 $              36,530
 $           27,080
04/01/08
20
0.750684932
5
4.2493
6372.792
1593.1979
1593.197937
 $        23,894
22065
2458
More Energy Ltd.
1
69
2206
5
22065
33 - Cathode Production Line
ENGLANDER - 69
201
Storage Battery Manufacturing
1
נושאי גליל + מזין
Roll carrier + nutritive
01/10/07
10/01/07
01/11/07
11/01/07
 $          36,000
 $              28,200
 $           23,810
11/01/07
20
1.167123288
5
3.8329
6212.044
1553.0111
1553.011079
 $        20,704
220614
2455
More Energy Ltd.
1
69
2206
14
220614
33 - Cathode Production Line
ENGLANDER - 69
201
Storage Battery Manufacturing
1
מערכת אוטומטית להרכבת אנודה
Automatic system to assembly Anode
30/09/08
09/30/08
01/10/08
10/01/08
 $          31,008
 $              29,458
 $           19,540
10/01/08
20
0.249315068
5
4.7507
4113.091
1028.2728
1028.27278
 $        17,483
220615
2454
More Energy Ltd.
1
69
2206
15
220615
33 - Cathode Production Line
ENGLANDER - 69
201
Storage Battery Manufacturing
1
מערכת אוטומטית להרכבת אנודה
Automatic system to assembly Anode
30/09/08
09/30/08
01/10/08
10/01/08
 $            3,674
 $                3,490
 $             2,310
10/01/08
20
0.249315068
5
4.7507
486.2457
121.56142
121.5614187
 $          2,067
220612
2463
More Energy Ltd.
1
69
2206
12
220612
33 - Cathode Production Line
ENGLANDER - 69
201
Storage Battery Manufacturing
1
תיקון גובה פין קטודה HV
Fixing Hight pin Cathode HV
01/04/08
04/01/08
01/04/08
04/01/08
 $            1,805
 $                1,534
 $             1,140
04/01/08
20
0.750684932
5
4.2493
268.2785
67.069632
67.0696325
 $          1,006
22067
2460
More Energy Ltd.
1
69
2206
7
22067
33 - Cathode Production Line
ENGLANDER - 69
201
Storage Battery Manufacturing
1
מערכת אוטומטית להרכבת אנודה
Automatic system to assembly Anode
01/10/07
10/01/07
01/11/07
11/01/07
 $               492
 $                   377
 $                320
11/01/07
20
1.167123288
5
3.8329
83.48821
20.872051
20.87205147
 $             278
24401
2500
More Energy Ltd.
1
69
2440
1
24401
63 - Shared Fixed Assets Production Line Anode-Cathode ENGLANDER
ENGLANDER - 69
201
Storage Battery Manufacturing
1
קורא לייזר SICK
Laser Reader SICK
01/04/08
04/01/08
01/04/08
04/01/08
 $          11,617
 $                9,875
 $             7,320
04/01/08
20
0.750684932
5
4.2493
1722.631
430.65764
430.6576402
 $          6,459
14671
2483
More Energy Ltd.
1
69
1467
1
14671
ENGLANDER-LV - 34
ENGLANDER - 69
201
Storage Battery Manufacturing
1
מתקן סמרור אלקטרודה למסגרת
Shuddering device electrode to frame
31/07/06
07/31/06
31/07/06
07/31/06
 $            5,897
 $                3,757
 $             4,170
07/31/06
15
2.421917808
6.6667
4.2447
982.3903
245.59757
245.5975688
 $          3,679
16471
2492
More Energy Ltd.
1
69
1647
1
16471
ENGLANDER-LV - 34
ENGLANDER - 69
202
Welding Equipment
1
מכונת ריתוך לייזר לאלקטרודות
Lase welding machine to electrodes
31/12/06
12/31/06
31/12/06
12/31/06
 $          79,659
 $              55,729
 $           44,720
12/31/06
15
2.002739726
6.6667
4.6639
9588.486
2397.1216
2397.121598
 $        39,926
16121
2484
More Energy Ltd.
1
69
1612
1
16121
ENGLANDER-LV - 34
ENGLANDER - 69
202
Welding Equipment
1
ערכות הלחמה + ציוד נלווה
Welding kits + additional equipment
01/10/06
10/01/06
01/10/06
10/01/06
 $            1,507
 $                   998
 $                850
10/01/06
15
2.252054795
6.6667
4.4146
192.5424
48.135602
48.13560199
 $             754
                     
Grand Total
                                   
     1,068,800

--------------------------------------------------------------------------------


 
Annex 3
Intellectual Property


1.  
Patents

 
The Patents of Debtor listed on Schedule C attached hereto.
 
2.  
Trademarks

 
The Company, Medis El and More do not have any registered Trademarks, although
each may have common law rights to its name and logo.
 
3.  
Copyrights

 
The Company, Medis El and More do not have any registered Copyrights, but each
may have common law rights in certain of its assets, including website contents,
technical reports, supplier visit reports, written quality procedures, written
standard operating procedures, written research and/or laboratory results and
other know how.
 

--------------------------------------------------------------------------------


SCHEDULE C
 
Case Overview for More Energy/May 2009

 
Reference #
Application #
Filing Date
Title
Status
Abstract
 
NON-PROVISIONAL APPLICATIONS
 
P24712
(filed PCT
P26797)
10/757,849
 
January 16, 2004
Storage-Stable Fuel Concentrate
(second) appeal pending
 
Waiting for decision by Board of Appeal
A storage-stable liquid concentrate for use with a fuel cell. The concentrate
comprises at least one metal hydride compound, a solvent comprising one or more
polar solvent components, and at least one hydroxide ion providing compound.
Following a storage of the concentrate for 4 weeks at about 25 oC not more than
about 2 % of the at least one metal hydride compound have decomposed.
P24727
(filed PCT P27610)
10/758,081
January 16, 2004
Refilling System for Fuel Cell and Method of Refilling a Fuel Cell
Issued as U.S. Patent No. 7,004,207
on September 14, 2005
 
 
System for refilling a fuel cell wherein the system includes a main container
having at least one movable fuel container, at least one movable electrolyte
container, and at least one spent fuel chamber.  A valve which regulates or
controls fluid flow between the main container and a fuel cell and vice
versa.  A method of refilling a fuel cell provides for moving the at one movable
fuel container and the at least one movable electrolyte container to cause spent
fuel from fuel cell to enter the at least one spent fuel chamber.
P24757
(filed PCT P27611)
10/758,080
January 16, 2004
Hydride-Based Fuel Cell Designed For the Elimination of Hydrogen Formed Therein
Filed formal Notice of Appeal 4/15/09
Appeal Brief must be filed by 11/15/09 at the latest
A fuel cell for use with a hydride-based fuel, which fuel cell is designed for
being sealed in a liquid-tight manner when in operation. The fuel cell comprises
means for eliminating hydrogen formed inside the fuel cell.
P24775
 
10/803,900
March 19, 2004
Integrated Fuel Cell Controller for Devices
 
Issued as U.S. Patent No. 7,446,501
on November 4, 2008
 
 
Power unit for an electronic device and process for control and regulation of an
electronic device powered by a fuel cell.  Power unit includes a fuel cell
having a low output voltage between 0.3 and 1 V, and a conversion device coupled
to the fuel cell to convert an input voltage as low as 0.3 V to a higher output
voltage to operate the electronic device.

 
 

--------------------------------------------------------------------------------


 

           
P24786
10/824,443
April 15, 2004
Fuel Cell with Removable/Replaceable Cartridge and Method of Making and Using
the Fuel Cell and Cartridge
Filed response to first Office Action on 3/18/09
System for refilling a fuel cell wherein the system includes a fuel cell having
at least one variable volume chamber, a cartridge having at least one variable
volume chamber, and a valve system which regulates or controls fluid flow
between the cartridge and fuel cell and vice versa.  A method of refilling a
fuel cell provides for connecting the cartridge to the fuel cell and
transferring fuel and electrolyte from the cartridge to the fuel cell.
P24942
10/858,401
(based on V23668)
June 2, 2004
(June 3, 2003)
Electrode for Electrochemical Capacitor
Issued as U.S. Patent No. 7,508,650
on March 24, 2009
 
 
An electrode for an electrochemical capacitor which comprises a porous carbon
substrate having thereon at least a first or innermost layer comprising a first
inherently conductive polymer and a second or outermost layer comprising a
second inherently conductive polymer.
P25032
10/796,305
(based on V23234)
March 10, 2004
(March 11, 2003)
Self Contained Fuel Cell and Cartridge Therefor
Issued as U.S. Patent No. 7,507,491
on March 24, 2009
 
filed divisional application on 2/13/09  (P36018)
Fuel cell including a casing, a cathode having a first surface and a second
surface, at least part of the second surface being exposed to the atmosphere, an
anode having a first surface and a second surface, a first chamber configured to
retain liquid fuel, wherein the first chamber is defined at least partially by
the first surface of the anode, and a second chamber configured to retain liquid
electrolyte, wherein the second chamber is defined at least partially by the
second surface of the anode and the first surface of the cathode, wherein the
fuel cell is configured to be sealed in a substantially liquid-tight manner
during at least a portion of its service life.  A cartridge can be connected to
the fuel cell.
P25226
(filed PCT P26806)
10/849,503
May 20, 2004
Disposable Fuel Cell with and without Cartridge and Method of Making and Using
the Fuel Cell and Cartridge
Filed response to first Office Action on 3/2/09
Disposable fuel cell and a system for filling a disposable fuel cell.  The
system includes a fuel cell having at least one chamber, a cartridge having at
least one chamber, and a valve system which regulates or controls fluid flow
between the cartridge and fuel cell.  A method of refilling a fuel cell provides
for connecting the cartridge to the fuel cell and transferring fuel and
electrolyte from the cartridge to the fuel cell.
 
P25428
 
11/132,203
(based on V25291)
 
May 19, 2005
(May 19, 2004)
 
Multi Source to Multi Device-Power Solution
 
Appeal pending;
 
Filed Reply Brief and Request for Oral Hearing on 3/18/08
 
Apparatus and process to couple a power source to a powered device.  The
apparatus includes a power manager structured and arranged to adjust at least
one of voltage, current and power supplied from the power source to the powered
device based upon consumption requirements of the powered device, and a device
coordinator structured and arranged to identify the powered device and to
forward the identified device’s consumption requirements for at least one of
voltage, current and power to the power manager.

 

--------------------------------------------------------------------------------


 

           
P25680
(filed PCT P28058)
10/959,763
October 7, 2004
Gas Blocking Anode For a Direct Liquid Fuel Cell
Final Office Action issued 4/20/09
 
Action due by 10/20/09 at the latest
An anode for a direct liquid fuel cell in which hydrogen gas is generated as a
result of a fuel oxidation or decomposition reaction. The surface of the anode
which is intended to face the electrolyte chamber of the fuel cell is
substantially completely covered with a polymeric material which prevents at
least about 80 % of the generated hydrogen gas to pass through the polymeric
material into the electrolyte chamber.
P25843
(filed PCT 26805)
10/941,020
September 15, 2004
Method and Apparatus for Preventing Fuel Decomposition in a Direct Liquid Fuel
Cell
filed Request for Continued Examination on 3/18/09
A fuel cell includes a cathode, an anode, a fuel chamber, and a membrane
arranged between the anode and the fuel chamber. The membrane is structured and
arranged to allow gas to accumulate adjacent the anode at least to a point where
the gas limits or substantially prevents a contact between the anode and a
fuel.  The method includes generating electrical energy with the fuel cell,
preventing further generation of electrical energy of the fuel cell, and
facilitating, with the membrane, an accumulation of the gas adjacent the anode
at least to a point where the gas substantially prevents a contact between the
anode and the fuel. Another method includes using a gas which is formed by an
initial decomposition of the fuel to restrict or substantially prevent any
further contact between the fuel and the anode.
P26804
(filed PCT P26805)
11/226,222
(CIP of P25843)
September 15, 2005
(September 15, 2004)
Direct Liquid Fuel Cell and Method of preventing Fuel Decomposition in a direct
Liquid Fuel Cell
Office Action issued 3/10/09
 
Response due by 9/10/09 at the latest
A fuel cell includes a cathode, an anode, a fuel chamber, and at least one
membrane arranged between the anode and the fuel chamber. The gas is allowed to
accumulate adjacent the anode at least to a point where the gas limits or
substantially prevents a contact between the anode and a fuel.  The method
includes generating electrical energy with the fuel cell, preventing further
generation of electrical energy of the fuel cell, and facilitating an
accumulation of the gas adjacent the anode at least to a point where the gas
substantially prevents a contact between the anode and the liquid fuel.

 

--------------------------------------------------------------------------------


 

           
P28299
11/476,571
June 29, 2006
Controller For Fuel Cell in Standby Mode Or No Load Condition
No Office Action yet
Process and apparatus for controlling a fuel cell. The process includes drawing
a pulse from a fuel cell in one of a standby mode or no load condition.  The
pulse is one of a power, current, and voltage pulse.  The apparatus includes a
field effect transistor arranged to selectively couple a resistance to fuel cell
to draw current from the fuel cell, and a timer defining a pulse, during which
the field effect transistor couples the resistance to the fuel cell to draw
current from the fuel cell.
P28300
11/434,795
May 17, 2006
Oxidation Catalyst For Liquid Fuel Cell
Office Action issued 3/18/09
 
Response due by 9/18/09 at the latest
An oxidation catalyst for use in an anode of a liquid fuel cell. The catalyst
comprises at least two metals selected from Pt, Pd, Rh, Ru, Re, Ir and Au
supported on a carbon having a specific surface area of at least about 50 m2/g
and (i) a total pore volume of at least about 0.3 cm3/g and/or (ii) pores having
a diameter in the range of from about 2 nm to about 50 nm which account for at
least about 20 % of the total pore volume.
P28301
11/476,568
June 29, 2006
Digital Logic Control DC-To-DC Converter With Controlled Input Voltage And
Controlled Power Output
Filed response to 1st  Office Action on 2/3/09
Process and apparatus for powering a powered device with a fuel cell.  The
process includes maintaining an input voltage, supplied by the fuel cell, to a
converter device, and controlling an output power of the converter device, which
is coupled to the powered device.  The process also includes varying the current
drawn from the fuel cell to compensate for fluctuations in the voltage required
during operation of the powered device.
P28865
(filed PCT P31423)
11/325,466
January 5, 2006
Hydrophilized Anode For A Direct Liquid Fuel Cell
Final Office Action issued 3/6/09
 
Action due by 9/6/09 at the latest
An anode for a liquid fuel cell which has been subjected to a hydrophilization
treatment in at least a part of a side thereof that is intended to contact the
liquid fuel.
P28866
 
11/384,365
March 21, 2006
(filed provisional March 22, 2005)
Method Of Producing Fuel Dispersion For A Fuel Cell
Filed formal Notice of Appeal 2/17/09
Appeal Brief must be filed by 9/17/09 at the latest
A method of producing a fuel or concentrate thereof for a fuel cell. The method
comprises providing a solution of at least one hydroxide ion providing compound
in a liquid medium and combining and mixing one or more hydride compounds with
this solution to provide a colloidal dispersion of the hydride compound(s) in
the alkaline medium.

 

--------------------------------------------------------------------------------


 

           
P28867 (filed PCT P28059)
11/384,364
March 21, 2006
(filed provisional March 22, 2005)
Fuel Composition For Fuel Cells
Received Advisory Action
 
Action must be taken by 7/23/09 at the latest
A hydride containing fuel composition for a liquid fuel cell. The composition
comprises an alkaline liquid phase and at least two hydride compounds. The
solubility of the first hydride compound in the liquid phase is higher than the
solubility of a second hydride compound in the liquid phase and the opposite is
true for the anodic oxidation products thereof.
P28868
11/452,199
June 14, 2006
Process For Making Framed Electrode
Filed response to Restriction Requirement on 3/6/09
A process for making a framed electrode by injection molding. The process
comprises placing a flat piece of electrode material on a shrinkage-free under
mold frame and attaching it thereto in a manner which substantially prevents the
piece and the frame from moving relative to each other, over molding the
resultant assembly by injecting a molten resin into an over molding cavity which
contains the assembly, and allowing the resin to solidify.
P29025
 
11/325,326
January 5, 2006
Gas-Blocking Anode For A Direct Liquid Fuel Cell
Received Restriction Requirement on 3/23/09
 
Election must be filed by 9/23/09 at the latest
An anode for a direct liquid fuel cell in which hydrogen gas is generated as a
result of a fuel oxidation or decomposition reaction. The surface of the anode
which is intended to face the electrolyte chamber of the fuel cell is
substantially completely covered with a polymeric material which prevents at
least about 80 % of the
generated hydrogen gas to pass through the anode into the electrolyte chamber.
P30002
11/475,063
June 27, 2006
Stationary Cartridge Based Fuel Cell System, Fuel Cell Power Supply System, And
Method of Activating The Fuel Cell
No Office Action issued yet
A power supply system, in particular for use during emergencies and/or power
outages, that includes at least one liquid fuel cell, at least one cartridge,
and a system or device for transferring the contents of the cartridge to the
fuel cell. A cartridge-free power supply system is also disclosed.
P31313
11/668,761
January 30, 2007
Supported Platinum And Palladium Catalysts And Preparation Method Thereof
Filed response to Restriction Requirement on 4/27/09
A method of preparing a supported platinum and/or palladium electrocatalyst and
the electrocatalyst produced thereby. The method comprises the contacting of an
electrically conductive particulate support which comprises adsorbed polynuclear
hydroxo complexes of platinum and/or palladium with a reducing agent.

 

--------------------------------------------------------------------------------


 

           
P31582
 
11/684,328
March 9, 2007
 
Direct Liquid Fuel Cell Comprising A Hydride Fuel And A Gel Electrolyte
Final Office Action issued 3/12/09
 
Action due by 9/12/09 at the latest
A direct liquid fuel cell which comprises a gel electrolyte and a liquid fuel.
The liquid fuel comprises a metal hydride compound and/or a borohydride
compound.
P31583
11/742,801
May 1, 2007
Self-Regulating Hydrogen Generator For Use With A
 Fuel Cell
 
No Office Action issued yet
A hydrogen generation device includes a liquid fuel chamber, a catalytic
hydrogen generation chamber, a hydrogen collection chamber and separation
elements between these chambers. Once a certain hydrogen pressure in the device
is reached liquid fuel is substantially prevented from being catalytically
converted into hydrogen, whereby the production of hydrogen is stopped until
hydrogen is allowed to exit the device to lower the pressure therein.
P31760
 
11/684,497
March 9, 2007
Leak-Proof Liquid Fuel Cell
No Office Action issued yet
A leak-proof fuel cell which comprises at least one liquid within a casing that
comprises at least one opening which is sealed by a first structure that is
gas-pervious and substantially impervious to the at least one liquid. At least
that portion of the casing which comprises the at least one opening is enclosed
by a second structure which allows gas to pass therethrough. A space defined by
the casing and the second structure comprising therein at least one material
that is capable of binding the at least one liquid.
P32035
 
11/819,542
June 28, 2007
Portable Liquid Fuel Cell
Filed formal Notice of Appeal 3/17/09
 
Appeal Brief must be filed by 10/17/09 at the latest
 
 
Filed Divisional (P35568) on 12/23/08
 
 
Fuel cell system including a fuel cell assembly having an anode and a
cathode.  A fuel/electrolyte module includes a liquid fuel and/or a liquid
electrolyte and/or components of the liquid fuel and/or the liquid
electrolyte.  A housing arrangement houses the fuel cell assembly and the
fuel/electrolyte module.  A system is used for transferring at least a part of
the contents of the fuel/electrolyte module into the fuel cell assembly.  A
method is also disclosed of generating electrical power using a power system
including at least one fuel cell unit having a fuel cell assembly and a
fuel/electrolyte module arranged within a housing arrangement.

 

--------------------------------------------------------------------------------


 

           
P32117
11/878,842
July 27, 2007
Dry Method of Making a Gas Diffusion Electrode
No Office Action issued yet
A substantially dry method of making a gas diffusion electrode such as, e.g., an
air cathode for a fuel cell or a metal-air battery cell. The method comprises
forming an intimate mixture of catalytically active carbon particles and
particles of a wet-proofing agent into a web; combining under pressure the web
of with a current collector to form a current collector-web composite; and
attaching a porous sheet of a fluorinated polymer to one side of the current
collector-web composite of to form an air cathode.
P34384
12/333,702
December 12, 2008
Diluted Catalyst for Electrodes
 
PCT Application must be filed by December 12, 2009
P35039
12/238,180
September 25, 2008;
continuation of (patented) P24775
Integrated Fuel Cell Controller for Devices
 
Power unit for an electronic device and process for control and regulation of an
electronic device powered by a fuel cell.  Power unit includes a fuel cell
having a low output voltage between 0.3 and 1 V, and a conversion device coupled
to the fuel cell to convert an input voltage as low as 0.3 V to a higher output
voltage to operate the electronic device.
P35532
12/333,747
 
Based on provisional application (V34383) filed May 23, 2008
December 12, 2008
 
 
Solid Fuel Composition for a Direct Liquid Fuel Cell
 
A solid fuel composition which is suitable for preparing a liquid fuel for a
direct liquid fuel cell.  The composition comprises at least one solid hydride
compound selected from borohydrides, aluminum hydrides, and metal hydrides, and
at least one alkaline compound selected from hydroxides of alkali and alkaline
earth metals, Zn, Al, and ammonium. If placed in a direct liquid fuel cell and
contacted with an aqueous liquid the composition dissolves gradually as the at
least one hydride compound is consumed while the fuel cell is in operation.
P35568
12/342,286
December 23, 2008
   
Divisional of P32035
P36018
12/370,884
February 13, 2009
   
Divisional of P25032
P36190
12/396,901
March 3, 2009
   
Based on provisional  V33077

 
 

--------------------------------------------------------------------------------


 
PCT APPLICATIONS
 
P26797
PCT
of P24712
February 23, 2005
Storage-Stable Fuel Concentrate
Corresponding European  and Eurasian regional phase and Canadian, Brazilian,
Australian, Korean, Philippine, Singaporean, Chinese, Japanese, Mexican, Indian
and South African national phase applications have been filed
 
P26805
PCT of P25843
September 15, 2005
Direct Liquid Fuel Cell and Method of preventing Fuel Decomposition in a direct
Liquid Fuel Cell
 
Corresponding Canadian, Brazilian, Australian, Korean, Philippine, Singaporean,
Chinese, Japanese, Mexican, Indian, South African and Vietnamese national phase
and European and Eurasian regional phase applications have been filed
 
P26806
PCT of P25226
May 20, 2005
Disposable Fuel Cell with and without Cartridge and Method of making and using
the Fuel Cell and Cartridge
Corresponding Canadian, Mexican, Brazilian, Indian, Chinese, Japanese, Korean,
Singaporean, Vietnamese, Philippine, Indonesian, Israeli, Australian and South
African national phase and European and Eurasian regional phase applications
have been filed
 
P28058
PCT of  P25680
October 5, 2005
Gas-Blocking Anode for a direct Liquid Fuel Cell
Corresponding Japanese, Korean, Chinese national phase and European and Eurasian
regional phase applications have been filed
 

 
 
 

--------------------------------------------------------------------------------


 

           
P28059
PCT corresp. to P28867
March 21, 2006
Fuel Composition For Fuel Cells
European and Eurasian regional phase and Canadian, Australian, South Korea,
Philippine,
Singapore, Chinese, Japanese, Mexican, Indian, and South African national phase
applications have been filed
 
P31423
PCT based on P28865
January 5, 2007
Hydrophilized Anode For A Direct Liquid Fuel Cell
Corresponding Canadian, Mexican, Brazilian, Indian, Chinese, Japanese, Korean,
Singaporean, Philippine, Australian and South African national phase and
European and Eurasian regional phase applications have been filed
 
P32439
PCT based on P28299
July 2, 2007
Controller For Fuel Cell in Standby Mode Or No Load Condition
National Stage applications must be filed by January 2, 2010 (no priority
claimed)
 
P32440
PCT based on P28301
July 2, 2007
Digital Logic Control DC-To-DC Converter With Controlled Input Voltage And
Controlled Power Output
National Stage applications must be filed by January 2, 2010 (no priority
claimed)
 
P33791
PCT based on P31313
January 29, 2008
Supported Platinum And Palladium Catalysts And Preparation Method Thereof
National Stage applications must be filed by July 30, 2009
 

 
 

--------------------------------------------------------------------------------


 

           
P34375
PCT based on P31583
April 30, 2008
Self-Regulating Hydrogen Generator For Use With A
 Fuel Cell
National Stage applications must be filed by November 1, 2009
 
P34881
PCT based on P32117
July 23, 2008
Dry Method of Making a Gas Diffusion Electrode
National Stage applications must be filed by January 27, 2010
 
P36047
PCT based on V33077
March 3, 2009
 
Fee has not been paid; can probably be revived if action is taken soon
 
 
 
PROVISIONAL APPLICATIONS
V33077
61/033,629
March 4, 2008
Self-Regulating Hydrogen Generator for Fuel Cells and Hybrid Vehicle Power
System Utilizing the Same
Non-provisional (P36190)
and PCT (P36047) have been
filed
A self-regulating hydrogen generation device comprising:
(a) at least one first chamber for holding a liquid and at least one first
substance which is a source of hydrogen and is at least partly soluble in the
liquid;
(b) a catalytic member capable of catalyzing a reaction which involves the at
least one first substance and results in the formation of hydrogen gas; and
(c) a first separation element which is liquid-permeable and capable of allowing
liquid to pass from the first chamber into a second chamber and a second
separation element which is substantially liquid-impervious and gas-pervious.
 
V34382
61/071,903
May 23, 2008
Fuel Cell System and Method of Activating the Fuel Cell
Non-provisional (and PCT) must be filed by May 23, 2009
A fuel cell system comprising:
a fuel cell assembly comprising an anode, a cathode and at least one of:
a solid fuel of the type disclosed in the instant application; and
a solid fuel of the type disclosed in US patent Application No. __________
(Attorney Docket No. V34383).
V34383
61/055,677
May 23, 2008
Solid Fuel Composition For a Direct Liquid Fuel Cell
Non-provisional (P35532) filed
PCT Application
 must be filed by May 23, 2009
A solid hydride-containing mixture, wherein the mixture is suitable for
preparing a liquid fuel for a direct liquid fuel cell, is compacted and
comprises, based on a total weight of the mixture, from about 10 % to about 99.8
% by weight of (i) at least one hydride compound selected from
borohydrides,  aluminum hydrides,  and metal hydrides, and from about 0.1 % to
about 50 % by weight (ii) of at least one alkaline compound selected from
hydroxides of alkali and alkaline earth metals, Zn, Al, and ammonium, and
wherein the mixture, if placed in a direct liquid fuel cell and contacted with
an aqueous liquid which is capable of dissolving the mixture, dissolves
gradually as the at least one hydride compound is consumed while the fuel cell
is in operation.

 

--------------------------------------------------------------------------------


 

           
V35531
61/202,081
January 28, 2009
Stackable and/or Scalable Module Fuel Cell System Utilizing Solid Fuel
 
A fuel cell system comprising:
a fuel cell assembly comprising at least one stackable module;
the module having at least one of:
a solid fuel of the type disclosed in the instant application; and
a solid fuel of the type disclosed in at least one of US patent Application Nos.
61/055,677 filed on May 23, 2008 (Attorney Docket No. V34383) and 12/333,747
filed on December 12, 2008 (Attorney Docket No. P35532)
V35768
61/202,240
February 9, 2009
Dual Side-By-Side Module Fuel Cell Utilizing Solid Fuel
 
A fuel cell system comprising at least one of:
at least one module having at least one element shown in at least one of the
drawing figures;
plural modules as shown in at least one of the drawing figures;
plural modules having fuel chambers arranged opposite one another;
plural modules having fuel chambers separated by a common air chamber;
plural modules having fuel chambers separated by adjacently arranged cathodes;
plural modules having cathodes arranged adjacent each other;
plural modules having cathodes arranged adjacent each other and sharing a common
air space;
plural modules having cathodes facing one another;
plural modules having cathodes protected by a common protection system;
facing one another;
plural modules having a system for equalizing the pressure in the fuel chambers
of the plural modules; and
plural modules having a system for equalizing the pressure between the
electrolyte and fuel cambers.

 

--------------------------------------------------------------------------------


 

           
V35770
61/202,394
February 25, 2009
V-Shaped Fuel Cell System Utilizing Solid Fuel
 
A fuel cell system comprising:
a fuel cell housing having at least one of:
a solid fuel of the type disclosed in the instant application; and
a solid fuel of the type disclosed in at least one of US patent Application Nos.
61/055,677 filed on May 23, 2008 (Attorney Docket No. V34383) and 12/333,747
filed on December 12, 2008 (Attorney Docket No. P35532); and
at least one of:
the housing having two non-parallel main side surfaces;
the housing being generally V-shaped; and
the housing having a generally V-shaped chamber sized and configured receive
therein the solid fuel.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
NATIONAL STAGE APPLICATIONS
 
P31111
2,567,057
National Stage in Canada of PCT P26806
PCT filed May 20, 2005
Disposable Fuel Cell with and without Cartridge and Method of making and using
the Fuel Cell and Cartridge
Filed response to 1st Office Action
 
P31112
1-2006-502319 National Stage in Mexico of PCT P26806
Waiting on 1st Office Action
 
 
P31113
 
PI 0511280-0
National Stage in Brazil of PCT P26806
 
Waiting on 1st Office Action
 
P31114
200602150
Regional Stage in Eurasian Patent Office of PCT P26806
Received first 2nd Office Action; response due by 5/30/09
 
P31115
1567/MUMNP/20National Stage in India of PCT P26806
Response to 1st Office Action
in preparation
 
 
P31116
 
200580023893.0
National Stage in China of PCT P26806
 
No  Office Action yet
 
P31117
2007-517531
National Stage in Japan of PCT P26806
No  Office Action yet
 
 
 
P31118
 
 
7026900/2006National Stage in South Korea of PCT P26806
 
 
Patent No. 10-0800614 issued on 01/28/08
 
P31119
200607870-3
National Stage in Singapore of PCT P26806
About to be granted; granting fee to be paid
 
P31121
1-2006-02091
National Stage in Vietnam of PCT P26806
No  Office Action yet
 
P31122
1-2006-502319
National Stage in Philippines of PCT P26806
Response to 1st Office Action filed
 
P31123
W00200603287
National Stage in Indonesia of PCT P26806
No  Office Action yet
 
P31124
05803792.0
Regional  Stage in European Patent Office of PCT P26806
No  Office Action yet
 
P31126
179283
National Stage in Israel of PCT P26806
No  Office Action yet
 
P31127
2005270923
National Stage in Australia of PCT P26806
Acceptance fee paid; patent should issue soon
 
P31128
2006/10402
National Stage in South Africa of PCT P26806
Patent 2006/10402
Issued 6/25/08
 

 

--------------------------------------------------------------------------------


 
 
P31459
05850784.9 Regional Stage in European Patent Office of PCT P26805
PCT filed September 15, 2005
Direct Liquid Fuel Cell and Method of preventing Fuel Decomposition in a direct
Liquid Fuel Cell
 
No  Office Action yet
 
 
P31460
 
2,580,045
National Stage in Canada of PCT P26805
 
No  Office Action yet
 
P31461
PI 0515310-7
 National Stage in Brazil of PCT P26805
No  Office Action yet
 
P31462
200700645 Regional Stage in Eurasian Patent Office of PCT P26805
2nd Office Action issued
 
Response due by 7/26/09
 
P31463
2005310973 National Stage in Australia of PCT P26805
2nd Office Action issued
 
Response due by 5/20/09
 
P31464
10-2007-7008547 National Stage in South
Korea of PCT P26805
Patent No. 10-0853021 issued on 08/12/08
 
P31465
1-2007-500516 National Stage in
Philippines of PCT P26805
No  Office Action yet
 
P31466
200701521-7 National Stage in Singapore of PCT P26805
No  Office Action yet
 
P31467
200580031077.4
National Stage in China of PCT P26805
No  Office Action yet
 
P31468
2007-531878
National Stage in Japan of PCT P26805
No  Office Action yet
 
P31469
MX/a/07/003028
National Stage in
Mexico of PCT P26805
No  Office Action yet
 
P31470
502/MUMNP/2007 National Stage in India of PCT P26805
1st Office Action issued; response due by 08/05/09;
 
 
P31471
2007/03044 National Stage in South Africa of PCT P26805
Application allowed
 
P31472
1-2007-00730 National Stage in Vietnam of PCT P26805
No  Office Action yet
 

 
 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

P31762
05850777.3 Regional Stage in European Patent Office of PCT P28058
PCT filed October 5, 2005
Gas-Blocking Anode for a Direct Liquid Fuel Cell
No  Office Action yet
 
P31763
200700801 Regional Stage in Eurasian Patent Office of PCT P28058
 
Eurasian Patent 011221
 
Issued 2/27/09
 
P31764
7010285/2007
National Stage in South Korea of PCT P28058
 
Filed response to Office Action
 
P31765
200580037128.4
National Stage in China of PCT P28058
 
Response to 1st Office Action filed 3/15/09
 
P31766
2007-535274 National Stage in Japan of PCT P28058
 
No  Office Action yet
 
P32222
05850777.3 Regional Stage in European Patent Office of PCT P26797
PCT filed February 23, 2005
Storage-Stable Fuel Concentrate
No  Office Action yet
 
P32223
2,595,824
National Stage in Canada of PCT P26806
No  Office Action yet
 
P32224
PI 0519900-0 National Stage in Brazil of PCT P26797
No  Office Action yet
 
P32225
200701789
Regional Stage in Eurasian Patent Office of PCT P26797
Application allowed;
Grant fee must be paid by 10/8/09 at the latest
 
P32226
2005328186 National Stage in Australia of PCT P26797
Response to 1st Office Action
due by 3/17/10
 
P32227
7021958/2007
National Stage in South Korea of PCT P26797
No  Office Action yet
 
P32228
1-2007-501666
National Stage in
Philippines of PCT P26797
No  Office Action yet
 
P32229
200705511-4 National Stage in Singapore of PCT P26797
Response to 1st Office Action due by 8/7/09
 
P32230
200580048646.6
National Stage in China of PCT P26797
Response to 1st Office Action due by 7/14/09
 
P32231
2007-556669
National Stage in Japan of PCT P26797
No  Office Action yet
 
P32232
MX/a/2007/009992
National Stage in
Mexico of PCT P26797
No  Office Action yet
 
P32233
1388/MUMNP/2007 National Stage in India of PCT P26797
No  Office Action yet
 
P32234
2007/08046
National Stage in South Africa of PCT P26797
No  Office Action yet
 

 

--------------------------------------------------------------------------------


 
P32923
 
06739107.8 Regional Stage in European Patent Office of PCT P28059
 
PCT filed March 21, 2006
 
Fuel Composition For Fuel Cells
 
No  Office Action yet
 
 
P32924
 
2,602,496
National Stage in Canada of PCT P28059
 
No  Office Action yet
 
P32925
200702038
Regional Stage in Eurasian Patent Office of PCT P28059
Filed response to 1st Office Action
 
P32926
2006227217 National Stage in Australia of PCT P26797
Response to  1st Office Action due by 4/9/10
 
P32927
7024289/2007
National Stage in South Korea of PCT P28059
No  Office Action yet
 
P32928
1-2007-502075
National Stage in
Philippines of PCT P28059
No  Office Action yet
 
P32929
200708365-2 National Stage in Singapore of PCT P28059
No  Office Action yet
 
P32930
200680009330.0
National Stage in China of PCT P28059
No  Office Action yet
 
P32931
2008-503085
National Stage in Japan of PCT P28059
No  Office Action yet
 
P32932
MX/a/2007/011616
National Stage in
Mexico of PCT P28059
No  Office Action yet
 
 
P32933
 
1619/MUMNP/2007 National Stage in India of PCT P28059
 
No  Office Action yet
 
P32934
2007/08731
National Stage in South Africa of PCT P28059
No  Office Action yet
 

 

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

P34454
07815050.5 Regional Stage in European Patent Office of PCT P31423
PCT filed January 7, 2007
Hydrophilized Anode For A Direct Liquid Fuel Cell
No  Office Action yet
 
P34455
National Stage in Canada of PCT P31423
No  Office Action yet
 
P34456
National Stage in Brazil of PCT P31423
No  Office Action yet
 
P34457
200870150
Regional Stage in Eurasian Patent Office of PCT P31423
No  Office Action yet
 
P34458
2007266791 National Stage in Australia of PCT P31423
No  Office Action yet
 
P34459
7019216/2008
National Stage in South Korea of PCT P31423
No  Office Action yet
 
P34460
1-2008-501465
National Stage in
Philippines of PCT P31423
No  Office Action yet
 
P34461
00804465-3 National Stage in Singapore of PCT P31423
No  Office Action yet
 
P34462
200780001924.2
National Stage in China of PCT P31423
No  Office Action yet
 
P34463
National Stage in Japan of PCT P31423
No  Office Action yet
 
P34464
MX/a/2008/008049
National Stage in
Mexico of PCT P31423
No  Office Action yet
 
P34465
1510/MUMNP/2008 National Stage in India of PCT P31423
No  Office Action yet
 
P34466
2008/06347
National Stage in South Africa of PCT P31423
No  Office Action yet
             




--------------------------------------------------------------------------------


US Patent or application number (assignee)
Title
Status
Foreign Granted
Foreign Pending
Abstract
US 7,008,565 (More)
Flexible electroconductive foam and method of preparation thereof
granted
   
A method of preparing an electroconductive foam, and the foam so prepared. An
electroconductive polymer such as polyaniline is dispersed in a liquid medium
that includes an aromatic solvent such as xylene and an organic
dopant/dispersant such as an aromatic sulfonic acid. The electroconductive
polymer together with the organic dopant/dispersant constitute between 10% and
25% of the resulting dispersion. The dispersion is introduced to the pores of an
electrically insulating foam matrix such as polyurethane. Excess dispersion is
expelled and the foam is dried actively, to line the pores with an
electroconductive lining.
US 6,878,664 (Medisel)
Class of Electrocatalysts and a gas diffusion electrode based thereon for fuel
cells
granted
   
An electrocatalyst based on a highly electroconducting polymer and a transition
metal, in which transition metal atoms are covalently bonded to heteroatoms of
the backbone monomers of the polymer. The covalently bonded transition metal
atoms are nucleation sites for catalytically active transition metal particles.
The complex is prepared by complexing a highly electroconducting polymer with
transition metal coordination ions and then reducing the transition metal ions
to neutral atoms. An electrode for a fuel cell is made by impregnating an
electrically conducting sheet with the catalytic complex and drying the
impregnated sheet. The scope of the present invention includes such electrodes
and the fuel cells that incorporate these electrodes.
US 6,773,470 (More)
Suspensions for use as a fuel for electrochemical fuel cells
granted
Australia, China, Singapore, New Zealand, Israel, South Africa, Mexico, Russia,
Philippians
Canada, Japan, Europe, S. Korea, India, Indonesia, Brazil, Poland, Columbia,
Costa Rica
A fuel composition for fuel cells includes a polar solvent such as water, a
first portion of a first fuel dissolved in the solvent at a saturated
concentration, and a second portion of the first fuel suspended in the solvent
to serve as a reservoir of fuel as the dissolved portion is consumed.
Preferably, the first fuel is a hydride such as NaBH.sub.4. Optionally, the fuel
composition also includes a second fuel such as an alcohol that also controls
the solubility of the first fuel in the solvent, inhibits decomposition of the
first fuel and stabilizes the suspension. Preferably, the fuel composition also
includes an additive such as an alkali for stabilizing the first fuel.
US 6,758,871 (More)
Liquid fuel compositions for electrochemical fuel cells
granted
   
A new fuel composition useful for catalytic fuel cells is made up of at least
two components. The primary fuel component is a surface active compound, such as
methanol, that is a source of and acts to prevent unwanted decomposition of the
auxiliary fuel. The auxiliary fuel is a hydrogen-containing inorganic compound
with a high reduction potential, such as NaBH.sub.4, which acts as a highly
reactive source of energy and serves to catalyze the catalytic oxidation of the
primary fuel.
US 6,730,350 (Medisel)
Class of Electrocatalysts and a gas diffusion electrode based thereon for fuel
cells
granted
   
An electrocatalyst based on a highly electroconducting polymer and a transition
metal, in which transition metal atoms are covalently bonded to heteroatoms of
the backbone monomers of the polymer. The covalently bonded transition metal
atoms are nucleation sites for catalytically active transition metal particles.
The complex is prepared by complexing a highly electroconducting polymer with
transition metal coordination ions and then reducing the transition metal ions
to neutral atoms. An electrode for a fuel cell is made by impregnating an
electrically conducting sheet with the catalytic complex and drying the
impregnated sheet. The scope of the present invention includes such electrodes
and the fuel cells that incorporate these electrodes.
US 6,562,497 (More)
Liquid fuel compositions for electrochemical fuel cells
granted
   
A new fuel composition useful for catalytic fuel cells is made up of at least
two components. The primary fuel component is a surface-active compound, such as
methanol, that is a source of and acts to prevent unwanted decomposition of the
auxiliary fuel. The auxiliary fuel is a hydrogen-containing inorganic compound
with a high reduction potential, such as NaBH.sub.4, which acts as a highly
reactive source of energy and serves to catalyze the catalytic oxidation of the
primary fuel.
US 6,554,877 (More)
Liquid fuel compositions for electrochemical fuel cells
granted
Australia, China, Singapore, Israel, South Africa, Mexico, Russia, Philippines
Canada, Japan, India, Brazil, Columbia, Costa Rica, Ecuador
A new fuel composition useful for catalytic fuel cells is made up of at least
two components. The primary fuel component is a surface active compound, such as
methanol, that is a source of and acts to prevent unwanted decomposition of the
auxiliary fuel. The auxiliary fuel is a hydrogen-containing inorganic compound
with a high reduction potential, such as NaBH.sub.4, which acts as a highly
reactive source of energy and serves to catalyze the catalytic oxidation of the
primary fuel.
US 6,479,181 (Medisel)
Class of Electrocatalysts and a gas diffusion electrode based thereon for fuel
cells
granted
   
An electrocatalyst based on a highly electroconducting polymer and a transition
metal, in which transition metal atoms are covalently bonded to heteroatoms of
the backbone monomers of the polymer. The covalently bonded transition metal
atoms are nucleation sites for catalytically active transition metal particles.
The complex is prepared by complexing a highly electroconducting polymer with
transition metal coordination ions and then reducing the transition metal ions
to neutral atoms. An electrode for a fuel cell is made by impregnating an
electrically conducting sheet with the catalytic complex and drying the
impregnated sheet. The scope of the present invention includes such electrodes
and the fuel cells that incorporate these electrodes.
US 6,380,126 (Medisel)
Class of Electrocatalysts and a gas diffusion electrode based thereon for fuel
cells
granted
   
An electrocatalyst based on a highly electroconducting polymer and a transition
metal, in which transition metal atoms are covalently bonded to heteroatoms of
the backbone monomers of the polymer. The covalently bonded transition metal
atoms are nucleation sites for catalytically active transition metal particles.
The complex is prepared by complexing a highly electroconducting polymer with
transition metal coordination ions and then reducing the transition metal ions
to neutral atoms. An electrode for a fuel cell is made by impregnating an
electrically conducting sheet with the catalytic complex and drying the
impregnated sheet. The scope of the present invention includes such electrodes
and the fuel cells that incorporate these electrodes.
US 20030207160 (More)
Suspensions for use as a fuel for electrochemical fuel cells
   
A fuel composition for fuel cells includes a polar solvent such as water, a
first portion of a first fuel dissolved in the solvent at a saturated
concentration, and a second portion of the first fuel suspended in the solvent
to serve as a reservoir of fuel as the dissolved portion is consumed.
Preferably, the first fuel is a hydride such as NaBH.sub.4. Optionally, the fuel
composition also includes a second fuel such as an alcohol that also controls
the solubility of the first fuel in the solvent, inhibits decomposition of the
first fuel and stabilizes the suspension. Preferably, the fuel composition also
includes an additive such as an alkali for stabilizing the first fuel.
US 20030207157 (More)
Liquid fuel compositions for electrochemical fuel cells
   
A liquid fuel composition useful for catalytic fuel cells is made up of at least
two components. The primary fuel component is a surface-active compound, such as
methanol, that is a source of and acts to prevent unwanted decomposition of the
auxiliary fuel. The auxiliary fuel is a compound having a standard reduction
potential more negative than the reduction potential of hydrogen gas, which
serves as a source of energy and serves to catalyze the catalytic oxidation of
the primary fuel.
US 20020142196 (More)
Liquid fuel compositions for electrochemical fuel cells
   
A liquid fuel composition useful for catalytic fuel cells is made up of at least
two components. The primary fuel component is a surface-active compound, such as
methanol, that is a source of and acts to prevent unwanted decomposition of the
auxiliary fuel. The auxiliary fuel is a compound having a standard reduction
potential more negative than the reduction potential of hydrogen gas, which
serves as a source of energy and serves to catalyze the catalytic oxidation of
the primary fuel.


 

--------------------------------------------------------------------------------


Annex 4
Debtor Collateral Addresses


Medis Technologies Ltd.
805 Third Avenue, 15th Floor
New York, NY 10022
 
 
More Energy Ltd.
Medis El Ltd.
2 Yodafat Street
Global Park
Lod 71291, Israel
 
 
Celestica Ireland Ltd.
Parkmore Industrial Esate
Ballybrit, Galway, Co Galway, Ireland


 
Englander
15 Shacham St.
Caesarea Industrial Park , Israel 38099


 
Flying Cargo:  Lod, Israel


 
Flying Cargo, Hong Kong, China


 
INN Accostic Innovatin
Industrial Area of Huaide
Cuihai Fengtand Road, Fuyong Town, Shenzhen, China


 
ITC Enterprise Corp
24 Zhen Shin Rd, Shang Chiao Administration District, Chang, China


 
Sanshing
Song Gang Area, Qing Si Town, Dong Guan city, Guang Dong, China



--------------------------------------------------------------------------------


 
Filtertek
Industrial Estate
Newcastle West Co. Limerick, Ireland


 
ASE International
360 Moreland Road
Commack, NY 11725


 
Xentris Wireless
1250A Greenbriar Dr.
Addison, IL 60101


 
 
 
 
 
 

 

--------------------------------------------------------------------------------


Annex 5
Permitted Indebtedness


1.  
All trade payables and accrued liabilities listed on Schedule D attached hereto.

 
2.  
All unrecorded liabilities associated with management performance bonuses,
payments due under management retention plans and board of directors’
fees.  These expenses have not been accrued into the Company’s financial
statements because the Company’s ability to pay these expenses is, presently,
improbable and unlikely.

 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


SCHEDULE D
 
 
Vendor Name
 
Liability
         
Confirmed and Accepted
   
(1)
 
IO Systems Ltd (2) (4)
  $ 376,536  
Greenblum & Bernstein, P.L.C. (5)
  $ 234,568  
Comsist AB
  $ 76,438  
Kramski (3) (4)
  $ 2,100,000  
Celestica (2) (3)
  $ 1,373,000  
 
 
Sicon
  $ 1,430,442  
Filtertek (8)
  $ 415,903  
Africa Israel
  $ 557,903  
Komax Systems LCF SA (2)
  $ 402,432  
 
 
Englander
  $ 241,197  
Prime Lease (6)
  $ 500,000  
Trend Technologies Mullingar Ltd
  $ 314,999  
FC Flying Cargo (10)
  $ —  
 
 
Accoustic Innovations
  $ 129,380  
Automatica (7)
  $ 90,366  
ITC
  $ 67,779  
TULIP
  $ 37,488  
Meadwestvaco
  $ 40,982  
Hadany Travel
  $ 19,834  
Ruth Cargo (9)
  $ 13,036  
Sonnenschein
  $ 505,308  
Herrick & Feinstein
  $ 143,552  
Other More Energy
  $ 1,930,879  
Total
  $ 11,002,021            

 
(1)
New Israeli Shekel (NIS) to US Dollar conversion rate as of close of business
July 7, 2009:US$ 1:3.918557
     
(2)
Liability already reflects prior negotiated reductions.
             
(3)
Agreed to 25% of equipment sale proceeds to a cap $750,000 in exchange for
access to and support in Ireland plant to faclitate sale of excess equipment and
inventory.
 
(4)
Settlement of 200,000; dollar conversion is estimated at $1.40 per Euro.
           
(5)
Firm has been providing pro bono monitoring and maintenance of patents and
patent applications during prior months.
     
(6)
To mitigate liquidation court proceedings, agreed to payments of $75,000 on June
28th and $50,000 on July 15th.
       
(7)
Automatica to retain excess equipment in lieu of payment.
           
(8)
To maintain patent applications and maintenance, agreed to payments of $8,050 on
July 3rd and $23,300 on August 15th.
     
(9)
Court order to pay 40,000 NIS; restricted cash lien on bank account.
           
(10)
Two court orders to pay 120,265 NIS and 134,150 NIS; restricted cash lien on
bank account.
         

 
 

--------------------------------------------------------------------------------

